Exhibit 10.1
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 7, 2009
among
HOLLY CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
UBS LOAN FINANCE LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
UNION BANK OF CALIFORNIA, N.A.
and
COMPASS BANK,
as Syndication Agents
The Other Lenders Party Hereto,
and
BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                     
Section
      Page
 
                    ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     2  
 
    1.01.     Defined Terms     2  
 
    1.02.     Other Interpretive Provisions     35  
 
    1.03.     Accounting Terms     35  
 
    1.04.     Rounding     36  
 
    1.05.     References to Agreements and Laws     36  
 
    1.06.     Times of Day     36  
 
    1.07.     Letter of Credit Amounts     36  
 
                    ARTICLE II. the COMMITMENTS and Credit Extensions     36  
 
    2.01.     Loans     36  
 
    2.02.     Borrowings, Conversions and Continuations of Revolving Credit
Loans     37  
 
    2.03.     Letters of Credit     38  
 
    2.04.     Swing Line Loans     48  
 
    2.05.     Repayment of Loans as of the Second Restatement Effective Date    
52  
 
    2.06.     Prepayments     52  
 
    2.07.     Termination or Reduction of Commitments     53  
 
    2.08.     Repayment of Loans     53  
 
    2.09.     Interest     54  
 
    2.10.     Fees     55  
 
    2.11.     Computation of Interest and Fees     55  
 
    2.12.     Evidence of Debt     56  
 
    2.13.     Payments Generally     56  
 
    2.14.     Sharing of Payments     58  
 
    2.15.     Increase in Commitments     59  
 
                    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     60  
 
    3.01.     Taxes     60  
 
    3.02.     Illegality     63  
 
    3.03.     Inability to Determine Rates     64  
 
    3.04.     Increased Costs; Reserves on Eurodollar Rate Loans     64  
 
    3.05.     Compensation for Losses     66  
 
    3.06.     Matters Applicable to all Requests for Compensation     66  
 
    3.07.     Survival     66  
 
                    ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions     67
 
 
    4.01.     Second Restatement Effective Date     67  
 
    4.02.     Conditions to all Credit Extensions     69  
 
                    ARTICLE V. REPRESENTATIONS AND WARRANTIES     70  
 
    5.01.     Existence, Qualification and Power; Compliance with Laws     70  
 
    5.02.     Authorization; No Contravention     70  

i



--------------------------------------------------------------------------------



 



                     
Section
      Page
 
                   
 
    5.03.     Governmental Authorization; Other Consents     70  
 
    5.04.     Binding Effect     70  
 
    5.05.     Financial Statements; No Material Adverse Effect     71  
 
    5.06.     Litigation     71  
 
    5.07.     No Default     71  
 
    5.08.     Ownership of Property; Liens     71  
 
    5.09.     Environmental Matters     71  
 
    5.10.     Insurance     72  
 
    5.11.     Taxes     72  
 
    5.12.     ERISA Compliance     72  
 
    5.13.     Subsidiaries     73  
 
    5.14.     Margin Regulations; Investment Company Act; Public Utility Holding
Company Act     73  
 
    5.15.     Disclosure     73  
 
    5.16.     Compliance with Laws     73  
 
    5.17.     Guarantee and Collateral Agreement     74  
 
    5.18.     Solvency     74  
 
    5.19.     Use of Proceeds     74  
 
                    ARTICLE VI. AFFIRMATIVE COVENANTS     74  
 
    6.01.     Financial Statements     74  
 
    6.02.     Certificates; Other Information     75  
 
    6.03.     Notices     77  
 
    6.04.     Payment of Obligations     77  
 
    6.05.     Preservation of Existence, Etc.     77  
 
    6.06.     Maintenance of Properties     78  
 
    6.07.     Maintenance of Insurance     78  
 
    6.08.     Compliance with Laws     78  
 
    6.09.     Books and Records     78  
 
    6.10.     Inspection Rights     78  
 
    6.11.     Use of Proceeds     79  
 
    6.12.     Additional Guarantors     79  
 
    6.13.     Borrowing Base Certificate and Related Reports     79  
 
    6.14.     Borrowing Base Verification     80  
 
    6.15.     Further Assurances     81  
 
    6.16.     Designation of Subsidiaries     81  
 
    6.17.     Certain Permitted Acquisitions     82  
 
                    ARTICLE VII. NEGATIVE COVENANTS     82  
 
    7.01.     Liens     82  
 
    7.02.     Investments     83  
 
    7.03.     Indebtedness     84  
 
    7.04.     Fundamental Changes     86  
 
    7.05.     Dispositions     86  
 
    7.06.     Restricted Payments     87  
 
    7.07.     Change in Nature of Business     88  
 
    7.08.     Transactions with Affiliates     88  

ii



--------------------------------------------------------------------------------



 



                     
Section
      Page
 
                   
 
    7.09.     Burdensome Agreements     88  
 
    7.10.     Use of Proceeds     89  
 
    7.11.     Financial Covenants     89  
 
    7.12.     Fiscal Periods     89  
 
    7.13.     Change Name; State of Formation     89  
 
                    ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     89  
 
    8.01.     Events of Default     89  
 
    8.02.     Remedies Upon Event of Default     91  
 
    8.03.     Application of Funds     92  
 
                    ARTICLE IX. ADMINISTRATIVE AGENT     93  
 
    9.01.     Appointment and Authority     93  
 
    9.02.     Rights as a Lender     93  
 
    9.03.     Exculpatory Provisions     94  
 
    9.04.     Reliance by Administrative Agent     95  
 
    9.05.     Delegation of Duties     95  
 
    9.06.     Resignation of Administrative Agent     95  
 
    9.07.     Non-Reliance on Administrative Agent and Other Lenders     96  
 
    9.08.     No Other Duties, Etc.     96  
 
    9.09.     Administrative Agent May File Proofs of Claim     96  
 
    9.10.     Collateral and Guarantee Matters     97  
 
    9.11.     Indemnification of the Administrative Agent     98  
 
                    ARTICLE X. MISCELLANEOUS     98  
 
    10.01.     Amendments, Etc.     98  
 
    10.02.     Notices; Effectiveness; Electronic Communications     100  
 
    10.03.     No Waiver; Cumulative Remedies     102  
 
    10.04.     Expenses; Indemnity; Damage Waiver     102  
 
    10.05.     Payments Set Aside     104  
 
    10.06.     Successors and Assigns     104  
 
    10.07.     Confidentiality     108  
 
    10.08.     Right of Set-off     109  
 
    10.09.     Interest Rate Limitation     109  
 
    10.10.     Counterparts     110  
 
    10.11.     Integration     110  
 
    10.12.     Survival of Representations and Warranties     110  
 
    10.13.     Severability     110  
 
    10.14.     Replacement of Lenders     110  
 
    10.15.     Governing Law     111  
 
    10.16.     Waiver of Right to Trial by Jury     112  
 
    10.17.     No Advisory or Fiduciary Responsibility     112  
 
    10.18.     USA PATRIOT ACT NOTICE     112  
 
    10.19.     Amendment and Restatement     113  
 
                          SIGNATURES     S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01(a)
  Approved Account Debtors
1.01(b)
  Designated Customers
1.01(c)
  Eligible Government Contracts
1.01(d)
  Existing Letters of Credit
1.01(e)
  Specified Assets
1.01(f)
  Asset Contribution
2.01
  Commitments and Pro Rata Shares
5.06
  Litigation
5.09
  Environmental Matters
5.13
  Subsidiaries and Other Equity Investments
6.16
  Unrestricted Subsidiaries
7.01
  Existing Liens
7.02
  Investments
7.03
  Existing Indebtedness
7.05
  Permitted Dispositions
7.08
  Transactions with Affiliates
10.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

      Form of    
A
  Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Guarantee and Collateral Agreement
F
  Opinion Matters
G
  Borrowing Base Certificate
H
  First Amendment to Guarantee and Collateral Agreement and Reaffirmation and
Assumption Agreement
I
  Swing Line Loan Notice

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
April 7, 2009, among HOLLY CORPORATION, a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, UBS LOAN FINANCE LLC and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents (in such capacity, the “Co-Documentation
Agents”) and UNION BANK OF CALIFORNIA, N.A. and COMPASS BANK, as Syndication
Agents (in such capacity, the “Syndication Agents”).
PRELIMINARY STATEMENTS:
     The Borrower, the lenders party thereto (the “Original Lenders”), the
Administrative Agent, PNC Bank, National Association and Guaranty Bank, as
co-documentation agents and Union Bank of California, N.A., as syndication
agent, were parties to a credit agreement dated as of July 1, 2004 (as amended
prior to the First Restatement Effective Date, the “Original Credit Agreement”),
pursuant to which the Original Lenders made available to the Borrower a
$175,000,000 revolving credit facility in accordance with the terms and
conditions thereof;
     The Borrower, the lenders party thereto (the “First Restatement Lenders”),
the Administrative Agent, PNC Bank, National Association and Guaranty Bank, as
co-documentation agents, and Union Bank of California, N.A. and Compass Bank, as
co-syndication agents, are parties to an amended and restated credit agreement
dated as of March 14, 2008 (as amended, amended and restated, supplemented or
otherwise modified prior to the Second Restatement Effective Date, the “Restated
Credit Agreement”), pursuant to which the First Restatement Lenders made
available to the Borrower a $175,000,000 revolving credit facility in accordance
with the terms and conditions thereof (the “First Restatement Loans”);
     The Administrative Agent and certain of the First Restatement Lenders wish
to amend and restate the Restated Credit Agreement in its entirety to
(i) increase the aggregate commitments in the Restated Credit Agreement to be
used for working capital, capital expenditures, and other lawful corporate
purposes (including Permitted Acquisitions and Letters of Credit) and
(ii) modify certain other terms applicable to the First Restatement Loans as
more fully set forth herein to be effective as of the Second Restatement
Effective Date;
     It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Original
Credit Agreement or the Restated Credit Agreement, and that this Agreement amend
and restate in its entirety the Restated Credit Agreement and re-evidence the
Obligations outstanding on the Second Restatement Effective Date as contemplated
hereby; and
     It is the intent of the parties hereto to confirm that all obligations and
liabilities of the parties under the other Loan Documents, as amended hereby,
shall continue in full force and effect.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration of the premises and the
mutual agreements, provisions and covenants hereinafter contained, the parties
hereto hereby amend and restate the Restated Credit Agreement (which is hereby
superseded in all respects by this Second Amended and Restated Credit Agreement)
in its entirety as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acceptable Issuer” means a United States domestic bank or United States
branch of a foreign bank, in either case rated “A-” or higher by S&P and “A3” or
higher by Moody’s.
     “Account Control Default” means any Event of Default.
     “Account Debtor” means, with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, including
any guarantor thereof.
     “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any other Loan
Party in exchange for, or as part of, or in connection with, such Permitted
Acquisition, whether paid in cash or by exchange of equity interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by the Borrower or any other Loan
Party.
     “Acquisition Documentation” means, the acquisition agreement, the purchase
agreement or any similar agreement with the seller, and all material schedules,
exhibits and annexes thereto and all side letters and agreements materially
affecting the terms thereof or entered into to effectuate any Permitted
Acquisition.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

2



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that directly
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent-Related Persons” means the Administrative Agent, the
Co-Documentation Agents and the Syndication Agents, together with each of their
respective Affiliates (including, in the case of Bank of America in its capacity
as the Administrative Agent, the Arranger), and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.
     “Aggregate Commitments” mean the Commitments of all the Lenders.
     “Agreement” means (i) in respect of the period prior to the First
Restatement Effective Date, the Original Credit Agreement, (ii) in respect of
any period on and after the First Restatement Effective Date and prior to the
Second Restatement Effective Date, the Restated Credit Agreement and (iii) in
respect of any period on and after the Second Restatement Effective Date, this
Second Amended and Restated Credit Agreement, dated as of April 7, 2009, as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time.
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate

                      Consolidated       Eurodollar Rate +   Base Rate + Pricing
Level   Leverage Ratio   Commitment Fee   Letters of Credit   Swing Line Loans 1
  £1.00:1   0.50%   3.25%   2.25% 2   > 1.00:1 but £ 2.50:1   0.50%   3.50%  
2.50% 3   >2.50:1   0.50%   3.75%   2.75%

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
after

3



--------------------------------------------------------------------------------



 



such Compliance Certificate is actually delivered. The Applicable Rate in effect
on the Second Restatement Effective Date shall be based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent on or prior to the Second Restatement Effective
Date.
     Notwithstanding anything herein to the contrary, for the sole purpose of
determining the Applicable Rate hereunder, the Consolidated Leverage Ratio shall
be calculated without giving effect to any obligations arising under the
Indemnification Agreements to the extent that such obligations do not exceed
$210,000,000 in the aggregate (provided that following the consummation of the
Asset Contribution, the amount of such obligations shall be increased up to an
amount not to exceed $275,000,000 in the aggregate).
     “Approved Account Debtor” means (a) an Account Debtor of any Loan Party
approved by the Administrative Agent (at the direction of the Required Lenders
in their reasonable discretion), (b) an Account Debtor which is an Investment
Grade Customer or the obligations of which are fully and unconditionally
guaranteed by an Investment Grade Customer and (c) each Account Debtor listed on
Schedule 1.01(a).
     “Approved Account Debtor Receivable” means (a) an Eligible Receivable
carried on the books of a Loan Party as to which the applicable Account Debtor
is an Approved Account Debtor and (b) any Eligible Receivable as to which an
Acceptable Issuer has issued an irrevocable standby letter of credit in the
amount of such Eligible Receivable for the benefit of the applicable Loan Party
to be drawn in the event of a default by the applicable Account Debtor; provided
that from and after the occurrence and during the continuance of an Event of
Default, all amounts received by any Loan Party in respect of any such letter of
credit shall be held in trust for the benefit of the Administrative Agent and
immediately after receipt thereof delivered to the Administrative Agent by such
Loan Party in accordance with Section 6.3 of the Guarantee and Collateral
Agreement.
     “Arranger” means Banc of America Securities LLC, in its capacity as lead
arranger and sole book manager.
     “Asset Contribution” has the meaning set forth on Schedule 1.01(f).
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b) and the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in substantially the form
of Exhibit D or any other form approved by the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

4



--------------------------------------------------------------------------------



 



     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2008, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year of the
Borrower and its Consolidated Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Second
Restatement Effective Date to the earliest of (a) the Maturity Date, (b) the
date of termination of the Aggregate Commitments pursuant to Section 2.07, and
(c) the date of termination of the Commitment of each Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate
plus 1% and (c) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing,
as the context may require.
     “Borrowing Base” means, as of the date of the most recent Borrowing Base
Certificate delivered to the Administrative Agent by the Borrower, an amount
equal to the sum of
     (a) 85% of the outstanding balance of Eligible Commercial Receivables (90%
with respect to any Approved Account Debtor Receivables); plus
     (b) 95% of the outstanding balance of Eligible Government Receivables; plus
     (c) 80% of Eligible Inventory; plus
     (d) 80% of Eligible Product In Transit; plus
     (e) 100% of Pledged Cash;
provided, however, that the aggregate amount included in the Borrowing Base
pursuant to clauses (c) and (d) above shall not exceed 65% of the Borrowing Base
then in effect.

5



--------------------------------------------------------------------------------



 



     The Borrowing Base as set forth in the Borrowing Base Certificate most
recently delivered to the Administrative Agent by the Borrower hereunder shall
constitute the “Borrowing Base” for all purposes hereunder.
     “Borrowing Base Certificate” means a certificate substantially in the form
of Exhibit G executed by a Responsible Officer of the Borrower.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to (a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing.
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder)
     (a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than 360 days from the date of
acquisition thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
     (c) commercial paper of an issuer rated at least “A-1” (or the then
equivalent grade) by S&P or “Prime-1” (or the then equivalent grade) by Moody’s
at the time of acquisition or guaranteed by a letter of credit issued by a
financial institution rated at least A (or then equivalent grade, in each case
with stable outlook) by S&P and A2 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition and such financial
institution otherwise meets the requirements of subsections (i) and (iii) of
clause (b) of this definition, in each case having a tenor of not more than
180 days;

6



--------------------------------------------------------------------------------



 



     (d) taxable and tax-exempt municipal securities rated at least A (or then
equivalent grade) by S&P and A2 (or then equivalent grade) by Moody’s, including
variable rate municipal securities, having maturities or put rights of not more
than twelve (12) months from the date of acquisition; provided that no taxable
and tax-exempt municipal securities that constitutes auction rate securities
shall, at any time, be considered Cash Equivalents hereunder; and
     (e) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions rated at least A (or then equivalent grade) by S&P and A2
(or then equivalent grade) by Moody’s, and the portfolios of which are comprised
of assets at least 95% of which are Investments of the character, quality and
maturity described in clauses (a), (b), (c) and (d) of this definition.
     “Cash Investments” means (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof and backed by the
full faith and credit of the United States having maturities of not more than
twenty-four (24) months from the date of acquisition; (b) corporate and bank
debt of an issuer rated at least A- (or then equivalent grade, in each case with
stable outlook) by S&P and A3 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition and having maturities of
not more than twenty-four (24) months from the date of acquisition;
(c) certificates of deposit, time deposits, Eurodollar time deposits, or
bankers’ acceptances, having in each case a tenor of not more than twenty-four
(24) months from the date of acquisition, issued by any U.S. commercial bank or
any branch or agency of a non-U.S. commercial bank licensed to conduct business
in the United States having combined capital and surplus of not less than
$500,000,000 whose long term securities are rated at least A- (or then
equivalent grade, in each case with stable outlook) by S&P and A3 (or then
equivalent grade, in each case with stable outlook) by Moody’s at the time of
acquisition; (d) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s at the time of acquisition, or guaranteed by a letter of credit
issued by a financial institution meeting the requirements in (c) and in either
case having a tenor of not more than 270 days; (e) taxable and tax-exempt
municipal securities rated at least A (or then equivalent grade) by S&P and A2
(or then equivalent grade) by Moody’s, including variable rate municipal
securities, having maturities or put rights of not more than twenty-four
(24) months from the date of acquisition; (f) repurchase agreements relating to
any of the investments listed in clauses (a) through (e) above with a market
value at least equal to the consideration paid in connection therewith, with any
Person who regularly engages in the business of entering into repurchase
agreements and has a combined capital and surplus of not less than $500,000,000
whose long term securities are rated at least A- (or then equivalent grade) by
S&P and A3 (or then equivalent grade) by Moody’s at the time of acquisition;
(g) asset-backed securities having as the underlying asset securities issued or
guaranteed by the Federal Home Loan Mortgage Corporation or the Federal National
Mortgage Association rated at least A- (or then equivalent grade, in each case
with stable outlook) by S&P and A3 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition and having maturities of
not more than twenty-four (24) months from the date of acquisition; and
(h) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a), (c), (d) and (e) above.

7



--------------------------------------------------------------------------------



 



     “Cash Management Obligations” means liabilities of any Loan Party owing to
any Agent-Related Persons or to any Lender (or an Affiliate of a Lender in
reliance on such Lender’s agreement to indemnify such Affiliate) relating to or
arising out of the provision by such Agent-Related Person, such Lender or such
Affiliate, as applicable, of Cash Management Products.
     “Cash Management Products” means (a) cash and treasury management services,
including controlled disbursement and lockbox services and (b) services relating
to the establishment and maintenance of deposit accounts.
     “Change in Law” means the occurrence, after the Second Restatement
Effective Date, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

8



--------------------------------------------------------------------------------



 



     “Closing Date” means July 1, 2004.
     “Code” means the Internal Revenue Code of 1986.
     “Co-Documentation Agents” has the meaning specified in the introductory
paragraph hereto.
     “Collateral” has the meaning given to that term in the Guarantee and
Collateral Agreement.
     “Collateral Account” has the meaning given to that term in the Guarantee
and Collateral Agreement.
     “Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in Swing Line Loans, and (c) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Commitments as of
the Second Restatement Effective Date is equal to $300,000,000.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by the Borrower and its Restricted Subsidiaries for such period,
(iii) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, (iv) any other non-cash charges and
other non-recurring expenses of the Borrower and its Restricted Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period and (v) any cash payment received during such period and not otherwise
included in Consolidated Net Income for such period in respect of non-cash items
deducted during a prior period pursuant to clause (b)(i) below and minus (b)(i)
all non-cash items increasing Consolidated Net Income for such period and
(ii) all cash payments made during such period in respect of non-cash charges or
other non-recurring expenses added to Consolidated Net Income pursuant to clause
(a)(iv) above in a prior period; provided, however, that the results of
operations of all Persons in which the Borrower or any Restricted Subsidiary has
an ownership interest (other than such Restricted Subsidiary) shall only be
included in Consolidated EBITDA to the extent that the Borrower or any other
Loan Party actually receives cash distributions in respect of its ownership
interests in such Person during such period for which Consolidated EBITDA is
being calculated (provided that in the event of any Disposition pursuant to
Section 7.05(i) or (j), any cash distributions received by the Borrower or any
other Loan Party in respect of such Disposed of interest under Section 7.05(i)
or (j) included in the calculation of Consolidated EBITDA shall be deducted
therefrom for such period). Consolidated EBITDA shall be calculated for each
period, on a pro forma basis, after giving effect to, without

9



--------------------------------------------------------------------------------



 



duplication, any Permitted Acquisition occurring during each period commencing
on the first day of such period to and including the date of such transaction to
be included in Consolidated EBITDA, as the case may be (the “Reference Period”)
and, regardless of whether or not such acquired Person or property was operated
during such Reference Period, as if such Permitted Acquisition occurred or was
completed on the first day of the Reference Period. In making the calculation
contemplated by the preceding sentence, Consolidated EBITDA generated or to be
generated by such acquired Person or by such acquired property shall be
determined in good faith by the Borrower based on reasonable assumptions;
provided, however, that (A) such pro forma calculations shall be reasonably
acceptable to the Administrative Agent if such pro forma adjustments to
Consolidated EBITDA exceed twenty percent (20%) of the Consolidated EBITDA for
the Borrower and its Restricted Subsidiaries on a consolidated basis prior to
such adjustment and (B) no such pro forma adjustments shall be allowed unless,
not less than thirty (30) days after the end of such period, the Administrative
Agent shall have received such written documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, supporting such pro forma adjustments.
     “Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Restricted
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Restricted Subsidiary; provided, however, that any Indebtedness of any joint
venture included in the calculation of Consolidated Indebtedness by virtue of
the Borrower’s or any Restricted Subsidiary’s liability therefor pursuant to its
equity or ownership interest therein shall be limited to the product obtained by
multiplying (x) the aggregate principal amount of such Indebtedness by (y) the
percentage corresponding to the Borrower’s or such Restricted Subsidiary’s
equity or other ownership interest in such joint venture unless such joint
venture is a general partnership in which case the limitation provided herein
shall not be applicable.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and its
Restricted Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP.

10



--------------------------------------------------------------------------------



 



     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b).
     “Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.
     “Consolidated Subsidiary” means, at any date with respect to any Person,
any Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such financial
statements were prepared as of such date.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum, in all cases to the fullest extent permitted by applicable Laws.
     “Defaulting Lender” means any Lender (a) that has failed to fund any
portion of the Revolving Credit Loans or participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) that has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day

11



--------------------------------------------------------------------------------



 



of the date when due, unless the subject of a good faith dispute, or (c) as to
which a Distress Event has occurred and not been rescinded, dismissed, mitigated
as provided in the definition of “Distress Event,” or terminated, as applicable.
     “Designated Customer” means a Person set forth in Schedule 1.01(b) or any
supplement to Schedule 1.01(b) delivered by the Borrower to the Administrative
Agent; provided that the long term unsecured and unguaranteed debt of each
Person included in any such supplement is rated at least A- by S&P or at least
A3 by Moody’s or such Person is otherwise approved by the Required Lenders. The
Administrative Agent, acting at the direction of the Required Lenders, may at
any time remove any Person from Schedule 1.01(b) (other than any Person then
satisfying the ratings requirements set forth in this definition) upon written
notice thereof to the Borrower. The revocation by the Required Lenders of
approval of any Designated Customer shall be effective prospectively and shall
not affect any Eligible Receivables with respect to which such Designated
Customer is the entity obligated to make payments with respect to such Eligible
Receivables, including any guarantor thereof, included in the Borrowing Base at
the time such revocation is effective.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Disproportionate Facility Risk” means, as of any date of determination,
(a) with respect to any Lender and any Defaulting Lender, the amount as of such
date allocable to such Defaulting Lender by which the Outstanding Amount of the
Revolving Credit Loans of a Lender exceeds such Lender’s Pro Rata Share of the
Outstanding Amount of all Revolving Credit Loans as of such date, (b) with
respect to the L/C Issuer and any Defaulting Lender or Impacted Lender, the sum
of (i) all unfunded participations in L/C Obligations at such date and
(ii) without duplication, all unfunded Base Rate Loans at such date that have
been requested but not funded under Section 2.03 to refinance L/C Obligations,
in each case allocable to such Defaulting Lender or such Impacted Lender, other
than L/C Obligations as to which Cash Collateral or other credit support
satisfactory to the Administrative Agent and the L/C Issuer has been provided,
and (c) with respect to the Swing Line Lender and any Defaulting Lender or
Impacted Lender, all unfunded participations in Swing Line Loans at such date
allocable to such Defaulting Lender or such Impacted Lender, other than Swing
Line Loans as to which Cash Collateral or other credit support satisfactory to
the Administrative Agent and the Swing Line Lender has been provided.
     “Distress Event” means, with respect to any Person (each, a “Distressed
Person”), a voluntary or involuntary case (or comparable proceeding) with
respect to such Distressed Person under the Bankruptcy Code or any comparable
bankruptcy, insolvency, receivership, reorganization or other debtor relief
laws, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or for any substantial part of such Distressed Person’s
assets, or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt, unless the Administrative Agent, the L/C Issuer
and the Swing Line Lender have concluded in good faith that the risk of creating
Disproportionate Facility Risk, as a result of any of the events or

12



--------------------------------------------------------------------------------



 



circumstances described above, has been sufficiently mitigated, so as to permit
the removal of such designation.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” has the meaning specified in Section 10.06(g).
     “Eligible Commercial Receivable” means, at any date of determination
thereof, any Eligible Receivable which is identified as a “trade receivable”
(and not as a “crude oil receivable”) on the balance sheet of the Borrower and
its Consolidated Subsidiaries at such date (or would be so identified if such
balance sheet were prepared at such date).
     “Eligible Government Contract” means a contract between the Borrower or any
Guarantor and the U.S. Government; provided that if such contract calls for
total payments by the U.S. Government in excess of $1,000,000, then such
contract shall only be an Eligible Government Contract if such contract:
     (a) is set forth in Schedule 1.01(c) (or in a supplement to Schedule
1.01(c) delivered by the Borrower to the Administrative Agent not less than
three Business Days prior to any delivery of a Borrowing Base Certificate in
which such contract is sought to be included);
     (b) does not include a provision, substantially to the effect of Federal
Acquisition Regulation 52.232-24, prohibiting assignment of amounts due from the
U.S. Government under such contract; and
     (c) is the subject of an instrument of assignment duly completed and
executed by the Borrower or the applicable Guarantor party to such contract in
the form specified in the Guarantee and Collateral Agreement or otherwise in
form and substance reasonably satisfactory to the Administrative Agent and a
notice of assignment duly completed and executed by the Administrative Agent, in
the form specified in the Guarantee and Collateral Agreement or otherwise in
form and substance reasonably satisfactory to the Administrative Agent, in each
case and for each such notice, delivered to the U.S. Government for
acknowledgment by the U.S. Government, not less than three Business Days prior
to any delivery of a Borrowing Base Certificate in which such contract is sought
to be included.
     “Eligible Government Receivable” means, at any date of determination
thereof, any Eligible Receivable created pursuant to an Eligible Government
Contract.
     “Eligible Inventory” means an amount equal to the lower of (i) the sum of
the net values of the inventory determined on a FIFO basis or (ii) the Market
Value of petroleum products (other than petroleum products located at a service
station or other retail outlet), as to which the Borrower or any Guarantor has
title, as to which the Administrative Agent, for the benefit of the Secured
Parties, has a valid and perfected first priority security interest and as to
which the Borrower has furnished to the Administrative Agent reasonably detailed
information in a Borrowing Base Certificate, determined after taking into
account all charges and liens (other than those of the Administrative Agent, for
the benefit of the Lenders, or those of producers arising

13



--------------------------------------------------------------------------------



 



under the New Mexico Oil and Gas Products Lien Act or any similar statute in any
other jurisdiction or under section 9-319 of the UCC in effect in the States of
Texas, Kansas, Montana, Utah and Wyoming or any other applicable jurisdiction,
held in suspense or in existence less than 90 days from the date of creation
thereof, in either case in respect of obligations of the Borrower or the
applicable Guarantor not yet overdue), of all kinds against such inventory,
reductions in market value thereof, and transportation, processing and other
handling charges affecting the value thereof, and excluding therefrom any such
petroleum products in the possession of (or located in or upon assets that are
owned or otherwise controlled by) any Person other than a Loan Party (other than
pursuant to Pipeline Transportation Services being provided by such Person) with
an aggregate value (as determined pursuant to clause (i) or (ii) above, as
applicable) in excess of $10,000,000, unless and to the extent that the Borrower
has delivered a duly executed collateral access agreement (or similar document)
in respect thereof in form and substance reasonably satisfactory to the
Administrative Agent, all as determined by the Administrative Agent in its sole
discretion using its reasonable credit judgment, which, absent manifest error,
shall be final and binding upon the Borrower.
     “Eligible Product In Transit” means petroleum products which any Person is
obligated under contract to supply to the Borrower or any Guarantor, the payment
for which is backed by a Letter of Credit issued hereunder, valued at the lower
of (i) the contract price on a FIFO basis or (ii) Market Value, as if such
products were inventory of the Borrower or the applicable Guarantor, as to which
the Administrative Agent, for the benefit of the Secured Parties, has a valid
and perfected first priority security interest in the related contract or other
rights of the Borrower or such Guarantor and as to which the Borrower has
furnished to the Lenders reasonably detailed information in a Borrowing Base
Certificate, determined after taking into account all charges and liens (other
than those of the Lenders or those of producers arising under the New Mexico Oil
and Gas Products Lien Act or any similar statute in any other jurisdiction or
under section 9-319 of the UCC in effect in the States of Texas, Kansas,
Montana, Utah and Wyoming or any other applicable jurisdiction, held in suspense
or in existence less than 90 days from the date of creation thereof, in either
case in respect of obligations of the Borrower or the applicable Guarantor not
yet overdue), of all kinds against such products, reductions in market value
thereof, and transportation, processing and other handling charges affecting the
value thereof, all as determined by the Administrative Agent in its sole
discretion using its reasonable credit judgment, which absent manifest error,
shall be final and binding upon the Borrower.
     “Eligible Receivable” means, at any date of determination thereof, any
Receivable other than the following:
     (a) solely in the case of a Receivable created pursuant to an Eligible
Government Contract, any such Receivable for which all necessary government
funding has not been appropriated at the time such Receivable is invoiced;
     (b) any Receivable that is not invoiced and payable by the applicable
Account Debtor in Dollars unless the currency exchange risk in respect of such
Receivable has been hedged to the reasonable satisfaction of the Required
Lenders;
     (c) any Receivable due from an Account Debtor

14



--------------------------------------------------------------------------------



 



               (i) organized under the laws of any jurisdiction other than a
jurisdiction located in the United States or Canada, or
               (ii) whose principal place of business is located in any
jurisdiction other than a jurisdiction located in the United States or Canada,
other than, in either case,
               (w) any Receivable to the extent the full amount thereof is
supported by a Qualifying Letter of Credit;
               (x) Receivables as to which Pemex or any Affiliate of Pemex is
the applicable Account Debtor in an aggregate amount not to exceed $5,000,000
for all such Receivables,
               (y) Receivables as to which the Administrative Agent, for the
benefit of the Secured Parties, has been provided with a perfected first
priority lien (as confirmed by a favorable opinion of local counsel in the
applicable jurisdiction in form and substance reasonably satisfactory to the
Administrative Agent), and
               (z) any Receivable that is invoiced to and paid from an office of
the applicable Account Debtor located within the United States;
               (d) any Receivable that does not comply with all applicable legal
requirements, including, without limitation, all laws, rules, regulations and
orders of any Governmental Authority;
               (e) any Receivable whose original due date is more than 90 days
after the date of the original issuance of the invoice therefor;
               (f) any Receivable that remains unpaid for more than 90 days from
the original due date specified at the time of the original issuance of the
invoice therefor;
               (g) any Receivables from any Account Debtor if the total value of
all Receivables owing from such Account Debtor which remain unpaid for more than
90 days from the original due date specified at the time of the original
issuance of the invoice therefor and which are not being contested in good faith
exceeds 10% of the value of all such Receivables owing from such Account Debtor;
               (h) any Receivable arising outside the ordinary course of
business of the Borrower and the Guarantors;
               (i) any Receivable as to which the applicable Account Debtor is a
Person other than the U.S. Government, an Investment Grade Customer, or a
Designated Customer, to the extent the aggregate amount of all Receivables due
from such Account Debtor at such date exceeds 5% of the aggregate amount of the
Borrowing Base at such date;

15



--------------------------------------------------------------------------------



 



               (j) any Receivable as to which the applicable Account Debtor is
an Investment Grade Customer, to the extent the aggregate amount of all
Receivables due from such Account Debtor at such date exceeds 10% of the
aggregate amount of the Borrowing Base at such date;
               (k) any Receivable as to which the applicable Account Debtor is a
Designated Customer, to the extent the aggregate amount of all Receivables due
from such Account Debtor at such date exceeds 15% of the aggregate amount of the
Borrowing Base at such date;
               (l) any Receivable evidenced by an “instrument” (as defined in
the UCC) not in the possession of the Administrative Agent;
               (m) any Receivable that is not an “account” as defined in the
UCC;
               (n) any Receivable that is not subject to a perfected first
priority Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties (under all applicable laws and subject only to Permitted Liens),
including without limitation any Receivable which constitutes an “account” under
the UCC subject to subsection (5) of Section 9-103 of the UCC in effect in any
applicable jurisdiction and with respect to which Receivable all necessary
actions (including without limitation the filing of all necessary UCC-1
financing statements in the proper form) necessary to perfect such Lien have not
been taken;
               (o) any Receivable as to which the Borrower or any Guarantor does
not have good title, free and clear of all Liens other than Permitted Liens;
               (p) any Receivable that is not at all times the legal and valid
payment obligation of the Account Debtor thereon, enforceable against such
Account Debtor in accordance with its terms, subject to the effect of any
applicable Debtor Relief Laws;
               (q) any Receivable which is subject to any asserted offset or
other defense but only to the extent of such offset or other defense;
               (r) any Receivable from an Account Debtor that to the Borrower’s
knowledge is the subject of a bankruptcy, insolvency or similar proceeding;
               (s) any Receivable prohibiting assignment of such Receivable if
the U.S. Government is the Account Debtor; and
               (t) any Receivable from an Account Debtor who is an Affiliate of
the Borrower or any Guarantor (other than Receivables as to which any MLP Party
is the applicable Account Debtor in an aggregate amount not to exceed $7,500,000
for all such Receivables).
     All Eligible Receivables shall be determined after deducting from the
aggregate amount thereof all payments, adjustments or credits applicable thereto
(but without any deduction for credits or adjustments backed by a Letter of
Credit issued hereunder); provided that the amount

16



--------------------------------------------------------------------------------



 



of Eligible Receivables from any Account Debtor shall be reduced by the
aggregate net dollar amount of all accounts payable to such Account Debtor (for
the avoidance of doubt, excluding any Affiliates of such Account Debtor that are
separate legal entities). A Receivable which is an Eligible Receivable, but
which subsequently fails to meet any of the foregoing requirements shall
immediately cease to be an Eligible Receivable.
     “Enhanced Reporting Level” has the meaning specified in Section 6.13(a).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials, human or worker exposure to Hazardous Materials, air
emissions and discharges to soils, surface or subsurface waters or public
wastewater treatment systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed on any such Loan Party with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

17



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m. London time, two
London Business Days prior to the date of determination (provided that if the
date of determination is not a London Business Day, the next preceding London
Business Day) for Dollar deposits being delivered in the London interbank market
for a term of one-month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained by Bank of America and with a term equal
to one-month would be offered by Bank of America’s London Branch to major banks
in the London interbank Eurodollar market at their request at the date and time
of determination.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” means each of the conditions or events set forth in
Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or any other Loan Document,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any other
jurisdiction described in clause (a), (c) any backup withholding that is
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.14), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or

18



--------------------------------------------------------------------------------



 



inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii).
     “Existing Letters of Credit” means each letter of credit set forth on
Schedule 1.01(d).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the amended and restated fee letter agreement, dated
April 6, 2009, among the Borrower, the Administrative Agent and the Arranger.
     “FIFO” means the first-in, first-out method of accounting.
     “First Restatement Effective Date” means March 14, 2008.
     “First Restatement Lenders” has the meaning specified in the introductory
paragraph hereto.
     “First Restatement Loans” has the meaning specified in the introductory
paragraph hereto.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to

19



--------------------------------------------------------------------------------



 



government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(including, without limitation, any obligations arising under the
Indemnification Agreements), (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement entered into by the Borrower, each Guarantor and the Administrative
Agent, substantially in the form of Exhibit E.
     “Guarantors” means, collectively, the Restricted Subsidiaries of the
Borrower that now or hereafter become a party to the Guarantee and Collateral
Agreement in accordance with Section 6.12. The MLP Parties shall not be
Restricted Subsidiaries and shall not become parties to the Guarantee and
Collateral Agreement.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “HEP LP” means HEP Logistics Holdings, L.P., a Delaware limited
partnership.
     “Holly Energy Partners” means Holly Energy Partners, L.P., a Delaware
limited partnership, a Subsidiary of the Borrower as of the Second Restatement
Effective Date.

20



--------------------------------------------------------------------------------



 



     “Holly — MidCon” means Holly Refining & Marketing — MidCon L.L.C., a
Delaware limited liability company, a Subsidiary of the Borrower as of the
Second Restatement Effective Date.
     “Holly UNEV” means Holly UNEV Pipeline Company, a Delaware corporation and
a Subsidiary of the Borrower as of the Second Restatement Effective Date.
     “Impacted Lender” means any Lender (a) that has given verbal or written
notice to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, or has otherwise publicly announced, that such Lender is or
believes it will become a Defaulting Lender, (b) as to which the Administrative
Agent, the L/C Issuer or the Swing Line Lender has a good faith belief that such
Lender has defaulted in fulfilling its funding or payment obligations (as a
lender, administrative or other agent, letter of credit issuer or issuer of bank
guarantees) under any other syndicated credit facility or (c) to the extent any
Affiliate of such Lender, of which the Lender is a direct or indirect
Subsidiary, has become the subject of a bankruptcy or insolvency proceeding,
unless in each case, the Administrative Agent, the L/C Issuer and the Swing Line
Lender have concluded in good faith that the events and circumstances giving
rise to such Lender’s designation as an “Impacted Lender” have been rescinded or
cured, or the risk of creating Disproportionate Facility Risk has been
sufficiently mitigated, so as to permit the removal of such designation.
     “Increase Effective Date” has the meaning specified in Section 2.15(b).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing.

21



--------------------------------------------------------------------------------



 



     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person; provided, however, that any Indebtedness of
any joint venture included in the calculation of Consolidated Indebtedness by
virtue of the Borrower’s or any Restricted Subsidiary’s liability therefor
pursuant to its equity or ownership interest therein shall be limited to the
product obtained by multiplying (x) the aggregate principal amount of such
Indebtedness by (y) the percentage corresponding to the Borrower’s or such
Restricted Subsidiary’s equity or other ownership interest in such joint venture
unless such joint venture is a general partnership in which case the limitation
provided herein shall not be applicable. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indebtedness Period” has the meaning set forth on Schedule 1.01(e).
     “Indemnification Agreements” means (i) that certain Indemnification
Agreement dated as of July 8, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time), executed by Navajo
Pipeline Co., L.P., a Delaware limited partnership, for the benefit of HEP LP,
(ii) that certain Indemnification Agreement dated as of February 29, 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time), executed by Navajo Pipeline Co., L.P., for the benefit of HEP LP,
(iii) that certain Indemnification Agreement dated as of February 29, 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time), executed by Navajo Refining Company, L.L.C., a Delaware limited liability
company, for the benefit of HEP LP, (iv) that certain Indemnification Agreement
dated as of February 29, 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time), executed by Woods Cross Refining Company,
L.L.C., a Delaware limited liability company, for the benefit of HEP LP and
(v) any other indemnification agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time), for the benefit of HEP
LP, entered into by a Loan Party pursuant to the terms of the Asset Contribution
after the date hereof.
     “Indemnified Taxes” mean all Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.04(b).
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or Swing Line Loans, the last Business Day of each
March, June, September and December and the Maturity Date (with Swing Line Loans
being deemed made under the Revolving Credit Loans for purposes of this
definition).
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate

22



--------------------------------------------------------------------------------



 



Loan and ending on the date 7 or 14 days or one, two, three or, to the extent
available from each Lender, six or nine months thereafter, as selected by the
Borrower in its Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or one or more refineries. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, excluding any return of capital with respect to such Investment that
has actually been received by the Borrower or any other Loan Party in cash, Cash
Equivalents or Cash Investments or has been converted into cash, Cash
Equivalents or Cash Investments by the Borrower or any other Loan Party.
     “Investment Grade Customer” means any Account Debtor other than the U.S.
Government or a Designated Customer (i) whose long term unsecured and
unguaranteed debt is rated at least “BBB-” by S&P or at least “Baa3” by Moody’s
or (ii) the direct or indirect parent of which is so rated by S&P or Moody’s;
provided that, with respect to an Account Debtor described in clause (ii) above,
such Account Debtor must be approved as an “Investment Grade Customer” by the
Administrative Agent, acting in its sole discretion after consultation with the
Lenders, which approval may be revoked by the Administrative Agent, acting in
its sole discretion after consultation with the Lenders, at any time upon
written notice thereof to the Borrower. The revocation by the Administrative
Agent of its approval of any Account Debtor described in clause (ii) above as an
“Investment Grade Customer” shall be effective prospectively and shall not
affect any Eligible Receivables with respect to which such Investment Grade
Customer is the Account Debtor included in the Borrowing Base at the time such
revocation is effective.
     “IRS” means the United States Internal Revenue Service.

23



--------------------------------------------------------------------------------



 



     “ISP” means, with respect to any standby Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor the L/C Issuer and relating to any such Letter of Credit.
     “Joint Venture Investments” means Investments in joint ventures or similar
entities or Guarantors that are general partners of a joint venture or similar
entity; provided that the applicable joint venture or similar entity engages in
a business permitted under Section 7.07.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer and the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

24



--------------------------------------------------------------------------------



 



     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Credit Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, and the Security Documents.
     “Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Market Value” means the fair market value of petroleum products determined
by reference to indices and data acceptable to the Administrative Agent, after
consultation with the Lenders.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition of the Borrower or the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Borrower or any Loan Party that is a Material Subsidiary to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Loan Party that is a Material
Subsidiary of any Loan Document to which it is a party.
     “Material Subsidiary” means any Subsidiary, the assets of which comprise
more than 5% of the total assets of the Borrower and its Subsidiaries on a
consolidated basis (in the case of a Subsidiary that is not wholly owned
directly or indirectly by the Borrower, determined on a pro rata basis based on
the Borrower’s or the applicable Subsidiary’s relative ownership interests), as
determined in accordance with GAAP.

25



--------------------------------------------------------------------------------



 



     “Maturity Date” means the earlier of (a) March 14, 2013 and (b) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “MLP Documents” means (a) the Contribution, Conveyance and Assumption
Agreement, (b) the Omnibus Agreement, and (c) the Pipelines and Terminals
Agreement, in each case executed by the Borrower and certain of its
Subsidiaries.
     “MLP Parties” means, collectively, Holly Logistic Services, L.L.C., HEP LP,
HEP Logistics GP, L.L.C., Holly Energy Partners and each of its Subsidiaries.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Note” means any promissory note made by the Borrower in favor of a Lender,
to the extent requested by such Lender pursuant to Section 2.12(a), evidencing
Revolving Credit Loans or Swing Line Loans, as the case may be, made by such
Lender substantially in the form of Exhibit B.
     “Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit; (b) all
amounts constituting Cash Management Obligations; and (c) all amounts owing by
any Loan Party to a Qualified Counterparty that is a Secured Party in respect of
any interest rate protection Swap Contract, in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Original Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
     “Original Lenders” has the meaning specified in the introductory paragraph
hereto.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

26



--------------------------------------------------------------------------------



 



organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (and interest, fines,
penalties or other additions to tax related thereto) arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
     “Outstanding Amount” means (i) with respect to Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans, occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Acquisition” means any transaction or series of related
transactions for the direct or indirect acquisition of all or substantially all
of the property of any Person, or of any business unit or refineries of any
Person; the acquisition of in excess of 50% of the capital stock of any Person,
and otherwise causing such Person to become a Subsidiary of such Person; or the
merger or consolidation or any other combination with any Person, if each of the
following conditions is met:
     (i) no Default then exists or would result therefrom;
     (ii) after giving effect to such transaction or series of related
transactions on a pro forma basis, the Borrower shall be in compliance with all
covenants set forth in Section 7.11 as of the last day of the applicable period
covered by the most recently delivered Compliance Certificate (for purposes of
Section 7.11, as if such transaction or series of related transactions, and all
other Permitted Acquisitions consummated since the first day of such applicable
period, had occurred on the first day of such applicable period);
     (iii) no Loan Party shall, in connection with any such transaction or
series of transactions, assume or remain liable with respect to any Indebtedness
of the related

27



--------------------------------------------------------------------------------



 



seller or the business, Person or properties acquired except to the extent
permitted under Section 7.03;
     (iv) the Person or business to be acquired shall be, or shall be engaged
in, a business of the type that the Borrower and its Subsidiaries are permitted
to be engaged in under Section 7.07 and the property acquired in connection with
any such transaction or series of transactions to be included in the Borrowing
Base shall be made subject to the Lien of the Guarantee and Collateral Agreement
in a manner reasonably satisfactory to the Administrative Agent and shall be
free and clear of any Liens, other than Permitted Liens;
     (v) any Person that becomes a Restricted Subsidiary of the Borrower in
connection with such transaction or series of transactions shall have executed a
supplement to the Guarantee and Collateral Agreement and become a Loan Party
hereunder on terms and conditions satisfactory to the Administrative Agent;
     (vi) the board of directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition unless
such opposition has been publicly withdrawn;
     (vii) all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable laws of all applicable
Governmental Authorities;
     (viii) to the extent the aggregate Acquisition Consideration paid or to be
paid by the Loan Parties in such proposed transaction or series of transactions
exceeds $25,000,000 and to the extent available, the Borrower shall have
provided the Administrative Agent and the Lenders with (A) audited financial
statements for the last three fiscal years of the Person or business to be
acquired and unaudited financial statements thereof for the most recent interim
period, (B) updated projections for the Borrower after giving effect to such
transaction or series of transactions, and (C) such other information and data
relating to such transaction or series of transactions or the Person or business
to be acquired as may be reasonably requested by the Administrative Agent; and
     (ix) to the extent the aggregate Acquisition Consideration paid or to be
paid by the Loan Parties in such proposed transaction or series of transactions
exceeds $25,000,000, at least 5 Business Days prior to the date of consummation
of the proposed transaction or series of transactions, the Borrower shall have
delivered to the Administrative Agent and the Lenders a certificate signed by a
Responsible Officer of the Borrower certifying that (A) such transaction or
series of transactions complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance), and (B) such transaction or series of transactions would not
reasonably be expected to result in a Material Adverse Effect.

28



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained herein, the acquisition
of the Specified Assets shall be considered a Permitted Acquisition hereunder;
provided that such acquisition is consummated in accordance with each of the
conditions set forth in Section 6.17.
     “Permitted Holders” means (a) Lamar Norsworthy, David Norsworthy, Nona
Barrett, Betty Regard, Margaret Simmons and Suzanne Bartolucci, (b) the parents,
spouses, children and other lineal descendants of any Person listed in clause
(a) and (c) any estate or any trust established for the benefit of any one or
more of the Persons described in clauses (a) and (b).
     “Permitted Liens” has the meaning specified in Section 7.01.
     “Permitted Unsecured Indebtedness” means unsecured Indebtedness of the
Borrower and/or its Restricted Subsidiaries; provided that (a) such Indebtedness
does not mature or require any scheduled payments in excess of 1% per annum of
the principal amount thereof prior to June 30, 2013, (b) such Indebtedness bears
no greater than a market interest rate as of the time of its issuance or
incurrence (as determined in good faith by the Borrower), (c) no indenture or
other agreement governing such Indebtedness contains (i) maintenance financial
covenants or (ii) covenants or events of default that are more restrictive on
the Borrower or any of its Restricted Subsidiaries than those contained in this
Agreement are on the Borrower and its Restricted Subsidiaries, and (d) after
giving effect to the issuance or incurrence of such Indebtedness on a pro forma
basis, the Borrower shall be in compliance with all covenants set forth in
Section 7.11 as of the last day of the applicable period covered by the most
recently delivered Compliance Certificate (for purposes of Section 7.11, as if
such Indebtedness, and all other Permitted Unsecured Indebtedness issued or
incurred since the first day of such applicable period, had been issued or
incurred on the first day of such applicable period).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pipeline Transportation Services” means pipeline transportation services
in respect of petroleum products provided to the Borrower or a Restricted
Subsidiary pursuant to which the provider of such services delivers such
petroleum products from a designated point of origination to a delivery point
specified by the Borrower or such Restricted Subsidiary; provided that (i) any
Instrument, Negotiable Document or Tangible Chattel Paper (in each case, as
defined in the Guarantee and Collateral Agreement) evidencing or representing
such petroleum products shall have been delivered to the Administrative Agent in
accordance with, and to the extent required by, Section 5.2(a) of the Guarantee
and Collateral Agreement and (ii) all actions shall have been taken as required
by Section 5.2(b) of the Guarantee and Collateral Agreement with respect to any
related Electronic Chattel Paper (as defined in the Guarantee and Collateral
Agreement).
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Cash” means, on any date, the aggregate amount of cash and Cash
Equivalents on deposit in the Collateral Account on such date; provided that the
Borrower shall at all times

29



--------------------------------------------------------------------------------



 



maintain cash and Cash Equivalents in one or more Collateral Accounts in an
amount not less than the amount specified as “Pledged Cash” in the most recently
delivered Borrowing Base Certificate.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Public Lender” has the meaning specified in Section 6.02.
     “Qualified Counterparty” has the meaning given to that term in the
Guarantee and Collateral Agreement.
     “Qualifying Letter of Credit” means (a) an irrevocable documentary letter
of credit that (i) shall be in form and substance satisfactory to the
Administrative Agent, (ii) shall be in the possession of, been validly assigned
to (with the consent of the issuer of such letter of credit), and is directly
drawable by the Administrative Agent, (iii) shall be issued by a commercial bank
domiciled in the United States rated at least A (or then equivalent grade, in
each case with stable outlook) by S&P and A2 (or then equivalent grade, in each
case with stable outlook) by Moody’s with combined capital and surplus of at
least $1,000,000,000; (iv) shall be denominated in Dollars; and (v) no
certification, prior notice or third-party verification shall be required prior
to the beneficiary’s or assignee’s ability to draw on such letter of credit;
provided that to the extent such letter of credit or the issuer thereof no
longer meets any requirement set forth in clauses (ii) through (v) above, or to
the extent such letter of credit shall have expired by its terms, such letter of
credit shall no longer be considered a Qualifying Letter of Credit until a
replacement letter of credit shall be issued meeting each of the requirements of
clauses (ii) through (v) hereof, or (b) any letter of credit otherwise approved
in writing by the Administrative Agent (in its discretion).
     “Reaffirmation And Assumption Agreement” means the First Amendment to
Guarantee and Collateral Agreement and Reaffirmation and Assumption Agreement
entered into by the Borrower, each Guarantor and the Administrative Agent,
substantially in the form of Exhibit H.
     “Receivable” means, at any date of determination thereof, the amount of the
unpaid portion of an obligation, as stated in the invoice to a customer of the
Borrower or any Guarantor which the Borrower or such Guarantor has issued with
respect thereto, in respect of goods sold or services rendered in the ordinary
course of business, which amount has been earned by performance under the terms
of the contract between the Borrower or such Guarantor and such customer
relating to such goods or services, as the case may be, net of any payables,
credits, rebates or offsets owed to such customer.

30



--------------------------------------------------------------------------------



 



     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release Event” has the meaning set forth on Schedule 1.01(e).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender (other than
Defaulting Lenders who have fully funded their respective portions of all
outstanding Loans and provided Cash Collateral or other credit support under
Sections 2.03 and 2.04, as applicable, to eliminate Disproportionate Facility
Risk attributable to them with respect to Letters of Credit and Swing Line
Loans) shall be excluded for purposes of making a determination of Required
Lenders.
     “Responsible Officer” means the chief executive officer, president, any
vice president, chief financial officer, treasurer or assistant treasurer of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     “Restated Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

31



--------------------------------------------------------------------------------



 



     “Restricted Subsidiary” means, at any time, any Subsidiary that is not an
Unrestricted Subsidiary at such time.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Revolving Credit Loan” has the meaning specified in Section 2.01.
     “Sale and Leaseback Transaction” means any transaction or series of related
transactions in which the Borrower or any Subsidiary sells or transfers any of
its property to any other Person (other than to the Borrower or any Restricted
Subsidiary) and concurrently with such sale or transfer, or thereafter, rents or
leases such transferred property or substantially similar property from such
Person.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Second Restatement Effective Date” means April 7, 2009.
     “Secured Parties” has the meaning given to that term in the Guarantee and
Collateral Agreement.
     “Security Documents” means the Guarantee and Collateral Agreement, each
other security agreement, pledge, control agreement, consent and any other
instrument or document executed and delivered pursuant thereto.
     “Seller” has the meaning set forth on Schedule 1.01(e).
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries or Restricted
Subsidiaries, as applicable, as of that date determined in accordance with GAAP.
     “Solvent” means that, with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state Debtor Relief Laws,
(b) the present fair saleable value of the assets of such Person will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, (d) such Person will be able to pay its
debts as they mature and (e) such Person is not insolvent within the meaning of
any applicable legal requirement. For purposes of this definition, (i) “debt”
means liability on a “claim,” and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed,

32



--------------------------------------------------------------------------------



 



undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
     “Specified Assets” has the meaning set forth on Schedule 1.01(e).
     “Specified Inventory” has the meaning set forth on Schedule 1.01(e).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Supermajority Lenders” means, as of any date of determination, Lenders
having more than 66 2/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66 2/3% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Supermajority Lenders.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and

33



--------------------------------------------------------------------------------



 



termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit J.
     “Swing Line Sublimit” means an amount not in excess of $40,000,000. The
Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Syndication Agents” has the meaning specified in the introductory
paragraph hereto.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
     “Total Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and all L/C Obligations.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code, as in effect from time to time in
the State of New York or, to the extent otherwise specified, as in effect in
such other jurisdiction or jurisdictions.
     “U.S. Government” means the federal government of the United States or any
agency or instrumentality thereof, the obligations of which are backed by the
full faith and credit of the United States.
     “UNEV Pipeline” means UNEV Pipeline, LLC, a Delaware limited liability
company.

34



--------------------------------------------------------------------------------



 



     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means the MLP Parties, UNEV Pipeline and any
other Subsidiary designated by the board of directors of the Borrower as an
“Unrestricted Subsidiary” pursuant to Section 6.16 on or after the Second
Restatement Effective Date; provided, however, that no Indebtedness or other
obligation (other than a Cash Management Obligation) of any such Unrestricted
Subsidiary is Guaranteed by the Borrower or any Restricted Subsidiary, directly
or indirectly, contingent or otherwise.
     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03. Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

35



--------------------------------------------------------------------------------



 



     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and, as applicable, the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time in the United States (daylight
or standard, as applicable).
     1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01. Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the lesser of (x) the Borrowing Base and (y) the Aggregate Commitments,
and (ii) the aggregate

36



--------------------------------------------------------------------------------



 



Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.06, and reborrow
under this Section 2.01. Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02. Borrowings, Conversions and Continuations of Revolving Credit Loans.
     (a) Each Borrowing of Revolving Credit Loans, each conversion of Revolving
Credit Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurodollar Rate Loan.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing of a Revolving Credit Loan,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set

37



--------------------------------------------------------------------------------



 



forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.
     (c) During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than twelve Interest
Periods in effect with respect to Revolving Credit Loans.
     (f) Subject to the terms and conditions of this Agreement, the First
Restatement Loans made under the Restated Credit Agreement shall remain
outstanding on and after the Second Restatement Effective Date as Loans made
pursuant to this Agreement, and the excess of the First Restatement Lenders’
First Restatement Loans shall be deemed to have been repaid with funds available
to the Borrower, including all of the proceeds of Loans made pursuant to this
Agreement on the Second Restatement Effective Date, and each First Restatement
Loan of the First Restatement Lender shall be deemed to satisfy, dollar for
dollar, the First Restatement Lender’s obligation to make Loans on the Second
Restatement Effective Date. Such First Restatement Loans shall on and after the
Second Restatement Effective Date have all of the rights and benefits of Loans
as set forth in this Agreement and the other Loan Documents.
     2.03. Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Second Restatement Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower or its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below,

38



--------------------------------------------------------------------------------



 



and (2) to honor drawings under the Letters of Credit; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Restricted Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (i) the Total Outstandings shall not exceed the lesser of
(x) the Borrowing Base and (y) the Aggregate Commitments and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or
     (C) after giving effect to such issuance, the Total Outstandings shall
exceed the lesser of (i) the Borrowing Base and (ii) the Aggregate Commitments.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Second Restatement Effective Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Second Restatement Effective Date and which the L/C Issuer in good faith
deems material to it;

39



--------------------------------------------------------------------------------



 



     (B) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $100,000;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) any Lender is at such time a Defaulting Lender or an Impacted Lender,
unless the L/C Issuer has entered into arrangements, satisfactory to the L/C
Issuer, with the Borrower or such Lender, including the provision of sufficient
Cash Collateral or other credit support acceptable to the L/C Issuer, to
eliminate the L/C Issuer’s actual Disproportionate Facility Risk with respect to
such Lender as to the Letter of Credit then proposed to be issued; provided that
to the extent the Borrower provides sufficient Cash Collateral to the L/C Issuer
to eliminate the L/C Issuer’s Disproportionate Facility Risk with respect to
such Lender as to the Letter of Credit then proposed to be issued, such
provision of Cash Collateral shall be deemed to be a satisfactory arrangement to
the L/C Issuer.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the

40



--------------------------------------------------------------------------------



 



documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (w) the Letter of Credit to be amended;
(x) the proposed date of amendment thereof (which shall be a Business Day);
(y) the nature of the proposed amendment; and (z) such other matters as the L/C
Issuer may reasonably require. Additionally, the Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five

41



--------------------------------------------------------------------------------



 



Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or any Loan Party that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.
     (iv) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but

42



--------------------------------------------------------------------------------



 



subject to the Borrowing Base and the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (including for this
purpose Cash Collateral and other credit support available with respect to the
applicable Letter of Credit provided by any Defaulting Lender or Impacted Lender
pursuant to Section 2.03(a)(iii)(F)) to the Administrative Agent for the account
of the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 12:00 noon on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied (and have not been waived) or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate from the date such amount is so
demanded until the date on which such amount is paid in full. In such event,
each Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
     (iv) Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the satisfaction or waiver of the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the

43



--------------------------------------------------------------------------------



 



obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

44



--------------------------------------------------------------------------------



 



     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the

45



--------------------------------------------------------------------------------



 



L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral and Other Credit Support.
     (i) Upon the written request of the Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
date that is 10 Business Days prior to the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize such amount as the
Administrative Agent may request, up to a maximum amount equal to the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). Sections 2.06 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder, and
Section 2.03(a)(iii)(F) provides for the delivery of Cash Collateral or other
credit support in certain circumstances. The Borrower, and to the extent
provided by any Defaulting Lender or Impacted Lender pursuant to this
Section 2.03, such Lender hereby grants to the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, a security
interest in all such cash, deposit accounts and all balances therein, and all
other property provided as collateral under this Section 2.03, Section 2.06 and
Section 8.02(c), and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts at Bank of America.
Upon the indefeasible payment in full in cash of the Obligations, the
Administrative Agent shall immediately release the security interest in the
cash, deposit accounts and balances therein and proceeds thereof maintained as
Cash Collateral pursuant to this Section 2.03(g).
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
(i) Cash Collateral or other credit support (and proceeds thereof) provided by
any Defaulting Lender or Impacted Lender pursuant to Section 2.03(a)(iii) (F) to
support the obligations of such Lender in respect of Letters of Credit shall be
held and applied, first, to fund the L/C Advances of such Lender or such
Lender’s Pro Rata Share of Base Rate Loans arising from Letters of Credit with
respect to which such collateral or other credit support was provided, as
contemplated by the foregoing provisions of this Section 2.03, and,

46



--------------------------------------------------------------------------------



 



second, to fund (x) the L/C Advances of such Lender or such Lender’s Pro Rata
Share of Base Rate Loans arising from any other Letters of Credit, as
contemplated by the foregoing provisions of this Section 2.03, and (y) any
interest accrued for the benefit of the L/C Issuer pursuant to
Section 2.03(c)(vi) allocable to such Lender, and (ii) Cash Collateral and other
credit support (and proceeds thereof) otherwise provided by or on behalf of the
Borrower under Section 2.03, 2.06 or 8.02(c) to support L/C Obligations shall be
held and applied, first, to the satisfaction of the specific L/C Obligations so
supported and, second, if remedies under Section 8.02 shall have been exercised,
to the application of such collateral or other credit support (or proceeds
thereof) to any other Obligations in accordance with Section 8.03.
     (iii) Cash Collateral and other credit support provided under Section
2.03(a)(iii)(F) in connection with any Lender’s status as a Defaulting Lender or
an Impacted Lender shall be released (except as the L/C Issuer and the Person
providing such collateral or other credit support may agree otherwise) promptly
following the earlier to occur of (A) the termination of such Lender’s status as
a Defaulting Lender or Impacted Lender and (B) following the L/C Issuer’s good
faith determination that there remain outstanding no L/C Obligations as to which
it has actual or potential Disproportionate Facility Risk in relation to such
Lender as to which it desires to maintain Cash Collateral or other credit
support; subject, however, to the additional condition that, as to any such
collateral or other credit support provided by or on behalf of the Borrower, no
Default or Event of Default shall then have occurred and be continuing.
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral or other credit support arrangements satisfactory pursuant to this
Section 2.03 shall be payable for the account of the L/C Issuer; provided,
further, with respect to any Letter of Credit, to the extent the Borrower
provides Cash Collateral or other credit support pursuant to
Section 2.03(a)(iii)(F) in respect of a Defaulting Lender, the Borrower shall
not be required to pay any Letter of Credit Fees allocable to such portion of
such Letter of Credit for which the Borrower has provided such Cash Collateral
or other credit support in respect of a Defaulting Lender. Letter of Credit Fees
shall be computed on a quarterly basis in arrears. Such Letter of Credit Fees
shall be due and payable (i) on the earlier of (A) 7 days after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and (B)

47



--------------------------------------------------------------------------------



 



upon receipt of an invoice by the Borrower with respect to such Letter of Credit
Fees, (ii) on the Letter of Credit Expiration Date and (iii) thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amount specified in
the Fee Letter, payable on the actual daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Such fronting fee shall be computed on a
quarterly basis in arrears. Such fronting fee shall be due and payable (i) on
the earlier of (A) 7 days after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, and (B) upon receipt of an invoice by the Borrower with
respect to such Letter of Credit Fees, (ii) on the Letter of Credit Expiration
Date and (iii) thereafter on demand. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
     2.04. Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole and absolute discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Outstanding Amount
of the Revolving Credit Loans and L/C Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the lesser of (x) the Borrowing Base and (y) the
Aggregate Commitments and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the

48



--------------------------------------------------------------------------------



 



Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided further that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate plus the Applicable Rate. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has notified the Borrower and the
Administrative Agent prior to 2:30 p.m. on the date of the Swing Line Loan
Notice that it will not make a Swing Line Loan or has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
     (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of all Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Pro Rata Share of the amount of all

49



--------------------------------------------------------------------------------



 



Swing Ling Loans as specified in such Loan Notice available (including for this
purpose Cash Collateral and other credit support available with respect to the
applicable Swing Line Loan provided by any Defaulting Lender or Impacted Lender
pursuant to Section 2.04(c)(v)) to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

50



--------------------------------------------------------------------------------



 



     (v) In the event that the Swing Line Lender, in the exercise of its
discretion, requires that, as a condition to the making of any Swing Line Loan,
a Defaulting Lender or Impacted Lender enter into arrangements satisfactory to
the Swing Line Lender for the provision of sufficient Cash Collateral or other
credit support acceptable to the Administrative Agent and the Swing Line Lender,
to eliminate the Swing Line Lender’s actual or potential Disproportionate
Facility Risk with respect to any such Defaulting Lender or Impacted Lender as
to either the Swing Line Loan then proposed to be issued or such Swing Line Loan
and all other Swing Line Loans as to which the Swing Line Lender has actual or
potential Disproportionate Facility Risk, as the Swing Line Lender may elect in
its discretion, then:
     (A) To the extent provided by any Defaulting Lender or Impacted Lender
pursuant to this Section 2.04, such Defaulting Lender or Impacted Lender, hereby
grants to the Administrative Agent, for the benefit of the Administrative Agent,
the Swing Line Lender and the Lenders, a security interest in all Cash
Collateral and all other property provided as collateral under this
Section 2.04, and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
     (B) Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral or other credit support (and proceeds thereof) provided by any
Defaulting Lender or Impacted Lender pursuant to this Section 2.04 to support
the obligations of such Defaulting Lender or Impacted Lender in respect of Swing
Line Loans shall be held and applied, first, to fund, as applicable, the
participations of such Defaulting Lender or Impacted Lender arising from, or
Base Rate Loans issued to repay, Swing Line Loans with respect to which such
collateral or other credit support was provided, as contemplated in the
foregoing provisions of this Section 2.04(c), and, second, to fund (x) as
applicable, the participations of such Defaulting Lender or Impacted Lender
arising from, or Base Rate Loans issued to repay, Swing Line Loans arising from
any other Swing Line Loans, as contemplated in the foregoing provisions of this
Section 2.04(c), and (y) any interest accrued for the benefit of the Swing Line
Lender pursuant to Section 2.04(c)(iii) allocable to such Defaulting Lender or
Impacted Lender.
     (C) Cash Collateral and other credit support provided under this Section
2.04 in connection with any Lender’s status as a Defaulting Lender or an
Impacted Lender shall be released (except as the Swing Line Lender and the
Person providing such collateral or other credit support may agree otherwise)
promptly following the earlier to occur of (i) the termination of such Lender’s
status as a Defaulting Lender or Impacted Lender or (ii) following the Swing
Line Lender’s good faith determination that there remain outstanding no Swing
Line Loans as to which it has actual or potential Disproportionate Facility Risk
in relation to such Defaulting Lender or Impacted Lender as to which it desires
to maintain Cash Collateral or other credit support.

51



--------------------------------------------------------------------------------



 



     (d) Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Pro Rata Share thereof in the
same funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05. Repayment of Loans as of the Second Restatement Effective Date.
Notwithstanding the foregoing provisions of this Article II upon its receipt of
the proceeds of the Loans, the Borrower shall apply a portion of such proceeds
sufficient to (i) prepay in full the First Restatement Loans which are not being
converted by First Restatement Lenders into Loans hereunder, (ii) pay all
accrued and unpaid interest and fees, if any, on all such First Restatement
Loans held by First Restatement Lenders that are being prepaid and (iii) pay to
all First Restatement Lenders all other amounts then due and owing as a result
of the prepayment of such First Restatement Loans.
     2.06. Prepayments.
     (a) (i) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Credit Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such

52



--------------------------------------------------------------------------------



 



Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.
     (ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (b) If for any reason the Total Outstandings at any time exceed the lesser
of (x) the Borrowing Base and (y) the Aggregate Commitments then in effect, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(b) unless after
the prepayment in full of the Loans, the Total Outstandings exceed the lesser of
(x) the Borrowing Base and (y) the Aggregate Commitments then in effect.
     (c) If the Borrower or any Guarantor sells any assets permitted under
Section 7.05 and, after giving effect to such sale, the Total Outstandings
exceed the Borrowing Base then in effect, the Net Cash Proceeds of such sale
shall be applied to the prepayment of the Loans in an amount necessary to
eliminate any such excess.
     2.07. Termination or Reduction of Commitments.
     The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments or the Swing Line Sublimit or from time to time
permanently reduce the Aggregate Commitments or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the lesser of (x) the Borrowing Base and (y) the
Aggregate Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
     2.08. Repayment of Loans.

53



--------------------------------------------------------------------------------



 



     (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of the Revolving Credit Loans outstanding on such
date.
     (b) The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
     (c) In the event that any payment shall be made in respect of the principal
amount of any Loan, whether by voluntary or mandatory prepayment, at maturity or
pursuant to Article VIII, or any Defaulting Lender shall obtain by set off or
otherwise any payment of principal on any Loan or in respect of certain fees it
is required to deliver to the Administrative Agent pursuant to Section 10.08,
all such payments otherwise payable to or for the account of (or obtained by)
such Defaulting Lender shall be applied promptly following receipt by the
Administrative Agent, first, to the payment of any obligations or liabilities
owed by such Defaulting Lender to the Administrative Agent, second, if at such
time there exist any Disproportionate Facility Risk allocable to such Defaulting
Lender in respect of (x) the Outstanding Amount of Revolving Credit Loans,
(y) the Outstanding Amount of Swing Line Loans or (z) Unreimbursed Amounts in
respect of Letters of Credit, to reduce such Disproportionate Facility Risk
(such payments of Loans, Swing Line Loans and Unreimbursed Amounts to be made
ratably among all Lenders, the Swing Line Lender and the L/C Issuer who have
incurred the same in accordance with the respective amounts of such
Disproportionate Facility Risk allocable to each of them), third, to Cash
Collateralize pursuant to Section 2.03 the remaining Disproportionate Facility
Risk allocable to such Defaulting Lender then incurred by the L/C Issuer, and,
fourth, to Cash Collateralize pursuant to Section 2.04 the remaining
Disproportionate Facility Risk allocable to such Defaulting Lender then incurred
by the Swing Line Lender, prior to any payment to such Defaulting Lender.
     2.09. Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan and each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter, and until paid, bear
interest at a fluctuating interest rate per annum equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the written request of the Required Lenders, such amount
shall thereafter, and until paid, bear interest at a fluctuating interest rate
per annum equal to the Default Rate to the fullest extent permitted by
applicable Laws.

54



--------------------------------------------------------------------------------



 



     (iii) Upon the written request of the Administrative Agent on behalf of the
Required Lenders, while any Event of Default exists (other than as provided in
Section 2.09(b)(i) and (ii)), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon written demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.10. Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the Total Outstandings; provided, however, that no
such fee shall be payable for the account of any Defaulting Lender and, in
making the foregoing calculation, the Commitment of Defaulting Lenders shall be
deducted from the Aggregate Commitments. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met or otherwise waived, and shall
be due and payable quarterly in arrears on (i) the earlier of (x) 7 days after
the end of each March, June, September and December, commencing with the first
such date to occur after the Second Restatement Effective Date and (y) upon the
receipt of an invoice by the Borrower with respect to such commitment fee, and
(ii) on the Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Swing Line Loans will not be considered utilization of the Aggregate
Commitment for purposes of this calculation, except to the extent that a Lender
has purchased a participation in a Swing Line Loan under Section 2.04(c).
     (b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on

55



--------------------------------------------------------------------------------



 



the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day.
     2.12. Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. Each First Restatement
Lender that has a note evidencing its First Restatement Loan which is being
converted into a Loan hereunder shall promptly deliver to the Borrower such note
in exchange for a Note evidencing its Loan.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.13. Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender, except any Defaulting Lender (other than Defaulting Lenders who have
fully funded their respective portions of all outstanding Loans and provided
Cash Collateral or other credit support under Sections 2.03 and 2.04, as
applicable, to eliminate Disproportionate Facility Risk

56



--------------------------------------------------------------------------------



 



attributable to them with respect to Letters of Credit and Swing Line Loans) its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 12:00 noon shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
     (b) If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

57



--------------------------------------------------------------------------------



 



     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Revolving Credit Loans
and to fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Revolving Credit Loan or to fund any such participation
or to make any payment under Section 10.4(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Revolving Credit Loan, or to purchase its participation or
to make its payments under Section 10.04(c).
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     (g) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
     2.14. Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Revolving
Credit Loans made by them and/or such subparticipations in the participations in
L/C Obligations and Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,

58



--------------------------------------------------------------------------------



 



exercise all its rights of payment (including the right of set-off, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
     2.15. Increase in Commitments.
     (a) Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $150,000,000; provided that (i) each request for an increase shall be
in a minimum amount of $25,000,000 (or such other amount as agreed to by the
Administrative Agent) and (ii) the Aggregate Commitments as so increased shall
not exceed $450,000,000. At the time of sending any such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall promptly thereafter notify the Borrower and each Lender of the Lenders’
responses (or non-responses) to each request made hereunder. To achieve the full
amount of a requested increase, the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
     (b) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date and
provide to each Lender and the Borrower a revised Schedule 2.01 reflecting such
increase. As a condition precedent to such increase, the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b),

59



--------------------------------------------------------------------------------



 



respectively, of Section 6.01, and (B) no Default exists. In the event that
there are any Loans outstanding on the Increase Effective Date, upon notice from
the Administrative Agent to each Lender, the amount of Loans owing to each
Lender shall be appropriately adjusted to the extent necessary to keep the
outstanding Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Commitments under this Section and the Borrower shall
pay any amounts required pursuant to Section 3.05.
     (c) This Section shall supersede any provisions in Sections 2.14 or 10.01
to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01. Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
     (i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower, any Guarantor
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower, any Guarantor or the Administrative Agent shall be
required by applicable Laws to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Borrower, such Guarantor or the Administrative Agent, as
the case may be, shall withhold or make such deductions as it determines to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower, such Guarantor or the Administrative
Agent, as the case may be, shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby agree to, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after

60



--------------------------------------------------------------------------------



 



written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender, the L/C Issuer or any of their respective Affiliates, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
     (d) Evidence of Payments. Upon reasonable request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws, on or before it becomes a party to this Agreement and when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to withholding or deduction of Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to

61



--------------------------------------------------------------------------------



 



the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     In addition, in the case of the forgoing clauses (A) and (B), each Lender
shall deliver new such forms and documentation on or before the obsolescence,
expiration or invalidity of any such form or documentation previously delivered
by such Lender.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be disadvantageous to it, in the sole judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for Taxes from
amounts payable to such Lender.
     (iv) Notwithstanding anything herein to the contrary, a Lender shall not be
required to deliver any form, document or other information pursuant to this
Section 3.01(e) if such Lender is not legally able to deliver such form.

62



--------------------------------------------------------------------------------



 



     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, in good faith and in
its sole discretion, and as will leave the Administrative Agent, such Lender or
the L/C Issuer in no worse position than it would be in if no such Indemnified
Taxes or Other Taxes had been imposed and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
     3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
written notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender (i) to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, to make or maintain Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar component of
the Base Rate, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent, upon receipt of
the copy of the demand made by the Borrower to such Lender, shall during the
period of such suspension

63



--------------------------------------------------------------------------------



 



compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.
     3.03. Inability to Determine Rates. If the Required Lenders determine in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (c) that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
     3.04. Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer; or
     (ii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case

64



--------------------------------------------------------------------------------



 



may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.

65



--------------------------------------------------------------------------------



 



     3.05. Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent), accompanied by a certificate to the Borrower
pursuant to Section 3.06(a), from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense reasonably incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06. Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation or other amounts under this Article III and setting forth (i) in
reasonable detail the basis for such compensation, (ii) the additional amount or
amounts to be paid to such Person hereunder, (iii) the computations made by such
Person to determine such amount and (iv) a statement that the Administrative
Agent or such Lender is seeking comparable payments from similarly situated
borrowers. Such certificate as set forth in the preceding sentence shall be
conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, or any Lender exercising its rights under Section 3.02, the Borrower may
replace such Lender in accordance with Section 10.14.
     3.07. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

66



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01. Second Restatement Effective Date. The effectiveness of this Second
Amended and Restated Credit Agreement and the obligation of the Lenders to make
or continue their Credit Extension on the Second Restatement Effective Date is
subject to satisfaction (or waiver) of the following conditions precedent on or
before the Second Restatement Effective Date:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Second Restatement Effective Date (or, in the
case of certificates of governmental officials, a recent date before the Second
Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders signatory hereto:
     (i) executed counterparts of this Agreement and the Reaffirmation And
Assumption Agreement, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note, provided that each such Lender has returned its Note received pursuant to
the Restated Credit Agreement, if any, as required by Section 2.12;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;
     (v) favorable opinions of (A) Vinson & Elkins L.L.P., outside counsel to
the Borrower, and (B) Denise McWatters, General Counsel of the Borrower, in each
case addressed to the Administrative Agent and each Lender, as to the matters
set forth in Exhibit F and such other matters concerning the Loan Parties and
the Loan Documents as the Administrative Agent or the Required Lenders may
reasonably request;
     (vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

67



--------------------------------------------------------------------------------



 



     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since
December 31, 2008 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
     (viii) a duly completed Borrowing Base Certificate as of February 28, 2009;
     (ix) a duly completed Compliance Certificate as of December 31, 2008,
signed by a Responsible Officer of the Borrower;
     (x) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
     (xi) evidence that, subject to the initial Borrowing hereunder, the excess
(if any) of the First Restatement Lenders’ First Restatement Loans made under
the Restated Credit Agreement which shall not remain outstanding on and after
the Second Restatement Effective Date as Loans under this Agreement shall have
been repaid in full;
     (xii) evidence that all of the Aggregate Commitments shall have been
obtained and are in effect; and
     (xiii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Second Restatement
Effective Date shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Second Restatement Effective Date.
     (d) All governmental and third party approvals (including landlords’ and
other consents) necessary in connection with the continuing operations of the
Loan Parties and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby.
     (e) The Administrative Agent shall have received the results of a recent
lien, tax lien, judgment and litigation search in each of the jurisdictions or
offices in which UCC financing statements or other filings or recordations
should be made to evidence or perfect (with the priority required under the Loan
Documents) security interests in the Collateral, and such search shall be
reasonably satisfactory to the Lenders signatory hereto.

68



--------------------------------------------------------------------------------



 



     (f) Each document (including, without limitation, any UCC financing
statement) required by the Guarantee and Collateral Agreement or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall have been filed, registered or recorded or
shall have been delivered to the Administrative Agent in proper form for filing,
registration or recordation.
     (g) There shall be no litigation, public or private, or administrative
proceedings, governmental investigation or other legal or regulatory
developments, actual or threatened, that, singly or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect on the Borrower
and its Subsidiaries, taken as a whole, or would materially and adversely affect
the ability of the Borrower and its Subsidiaries to fully and timely perform
their respective obligations under the Loan Documents, or the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents.
     (h) The Administrative Agent and the Lenders signatory hereto shall have
received, in form and substance reasonably satisfactory to them (i) all
financial information required to be delivered pursuant to Section 6.01 of the
Restated Credit Agreement, (ii) annual projections of the Borrower and its
Subsidiaries for the fiscal years ending December 31, 2009 and December 31,
2010, (iii) quarterly projections of the Borrower and its Subsidiaries for eight
consecutive quarters commencing with the fiscal quarter ending March 31, 2009
and (iv) the Audited Financial Statements.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed Second
Restatement Effective Date specifying its objection thereto.
     4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party, contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

69



--------------------------------------------------------------------------------



 



     (b) No Default shall exist, or would result from such proposed Credit
Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
     (d) the Total Outstandings, after giving effect to such Credit Extension,
shall not exceed the lesser of (x) the Borrowing Base and (y) the Aggregate
Commitments then in effect.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Revolving Credit Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied (or waived) on and as of the date of the applicable
Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01. Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.
     5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
     5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
those that have previously been obtained and are currently in full force and
effect.
     5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is

70



--------------------------------------------------------------------------------



 



party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as may be limited by applicable Debtor Relief Laws.
     5.05. Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Borrower and its Consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein. The Borrower has previously
disclosed to the Administrative Agent and the Lenders all material Indebtedness
and other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the Second Restatement Effective Date, including liabilities
for taxes, material commitments and Indebtedness.
     (b) Since December 31, 2008, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
     5.06. Litigation. Except as specifically disclosed in Schedule 5.06, there,
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
     5.07. No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08. Ownership of Property; Liens. Each of the Borrower and each
Restricted Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
     5.09. Environmental Matters. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and pending or threatened claims alleging potential Environmental Liability
on their respective businesses, operations and properties, and as a result
thereof the Borrower has reasonably concluded that,

71



--------------------------------------------------------------------------------



 



except as specifically disclosed in Schedule 5.09, and after taking into account
the availability of any insurance proceeds or other amounts recovered from third
parties, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     5.10. Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
     5.11. Taxes. The Borrower and its Subsidiaries have filed all Federal and
state income tax returns and other material tax returns and reports required to
be filed, and have paid all Federal and state income taxes and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(a) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) to the extent that a failure to do so would not
reasonably be expected to result in a Material Adverse Effect. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.
     5.12. ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code (i) has received a
favorable determination letter from the IRS, (ii) has outstanding an application
for such a letter that is currently being processed by the IRS with respect
thereto, or (iii) has a remedial amendment period for submitting such an
application that has not closed. To the best knowledge of the Borrower, nothing
has occurred which would prevent, or cause the loss of, Plan qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA and normal funding obligations); (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would

72



--------------------------------------------------------------------------------



 



result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
     5.13. Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13, in each case, other than as otherwise
subsequently disclosed to the Administrative Agent in accordance with the terms
of Loan Documents.
     5.14. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its primary activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Restricted Subsidiary (i) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utilities
Holding Company Act of 2005, as amended, or (ii) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
     5.15. Disclosure. All information, other than projections, which has been
or is hereafter made available to the Administrative Agent or the Lenders by the
Borrower or any Restricted Subsidiary in accordance with the terms of this
Agreement or any other Loan Document is and will be complete and correct in all
material respects. No report, financial statement, certificate or other
information furnished (in writing) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16. Compliance with Laws. Each of the Borrower and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

73



--------------------------------------------------------------------------------



 



     5.17. Guarantee and Collateral Agreement. The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein, prior to all other Liens except
Permitted Liens.
     5.18. Solvency. Each Loan Party is, and after giving effect to all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.
     5.19. Use of Proceeds. The Borrower intends to use the proceeds of the
Credit Extensions for working capital, capital expenditures and general
corporate purposes (including Permitted Acquisitions) not in contravention of
any Law or of any Loan Document and to refinance all amounts owing under the
Restated Credit Agreement.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.09, 6.11, 6.13,
6.14, 6.16 and 6.17) cause each Subsidiary, or, where specifically limited in a
covenant, each Restricted Subsidiary to:
     6.01. Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2008), a consolidated balance sheet of the Borrower, its
Consolidated Subsidiaries, and at any time that the MLP Parties (x) are not then
consolidated or (y) are required to file periodic reports with the SEC, the MLP
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2009), a consolidated
balance sheet of the Borrower, its Subsidiaries, and at any time that the MLP
Parties (x) are not then consolidated or (y) are required to file periodic
reports with the SEC, the MLP Parties as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and

74



--------------------------------------------------------------------------------



 



certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Borrower, its Subsidiaries, and at any time that the MLP Parties (x) are
not then consolidated or (y) are required to file periodic reports with the SEC,
the MLP Parties in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein. As to the information and materials described in subsections (a) and
(b) above, the Borrower shall provide, on an unaudited basis, corresponding
consolidating financial statements. As to the information and materials
described in subsections (a) and (b) above, the Borrower shall provide, on an
unaudited basis, corresponding information and materials representative of the
Borrower and the Loan Parties (excluding therefrom any amounts attributable to
the Unrestricted Subsidiaries).
     6.02. Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (b) promptly after any reasonable request by the Administrative Agent or
any Lender, copies of any detailed audit reports or management letters submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Restricted Subsidiary, or any audit of any of them;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
     (e) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of any Loan Party or any Restricted Subsidiary
thereof; and

75



--------------------------------------------------------------------------------



 



     (f) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall treat any

76



--------------------------------------------------------------------------------



 



Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
     6.03. Notices. Promptly, but in any event within five Business Days of the
date on which any Responsible Officer of the Borrower or any Restricted
Subsidiary obtains knowledge thereof, notify the Administrative Agent and each
Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws (in the case of clauses
(i) through (iii) above to the extent it has resulted or could reasonably be
expected to result in a Material Adverse Effect);
     (c) of the occurrence of any ERISA Event; and
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05. Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect the legal
existence and good standing of the Borrower and each Restricted Subsidiary under
the Laws of the applicable jurisdiction of organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of the business of the Borrower and each Restricted
Subsidiary, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of the
registered patents, trademarks, trade names

77



--------------------------------------------------------------------------------



 



and service marks of the Borrower and each Restricted Subsidiary, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.
     6.06. Maintenance of Properties.
     Except with respect to transactions permitted by Section 7.04 or 7.05, (a)
maintain, preserve and protect all material properties and equipment necessary
in the operation of the Borrower’s or any Restricted Subsidiary’s business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of all facilities of the Borrower and the Restricted
Subsidiaries.
     6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to properties and business of the Borrower and each Restricted
Subsidiary against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
     6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
     6.09. Books and Records. Maintain (a) proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or any Restricted Subsidiary, as the case
may be, and (b) such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or any Restricted Subsidiary, as the case may be.
     6.10. Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to concurrently visit and inspect
any of the properties of the Borrower or any Restricted Subsidiary, to examine
the corporate, financial and operating records of the Borrower or any Restricted
Subsidiary, and make copies thereof or abstracts therefrom, and to discuss the
affairs, finances and accounts of the Borrower or any Restricted Subsidiary with
the directors, officers, and independent public accountants of the Borrower or
such Restricted Subsidiary, the reasonable expenses incurred by the
Administrative Agent in connection therewith to be paid by the Borrower, at such
reasonable times during normal business hours so long as no Default or Event of
Default shall then have occurred and be continuing, not more than twice during
any calendar year, in each case upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent

78



--------------------------------------------------------------------------------



 



contractors) may do any of the foregoing at the expense of the Borrower at any
time as often as may be reasonably desired during normal business hours and
without advance notice.
     6.11. Use of Proceeds. Use the proceeds of the Credit Extensions in
accordance with Section 5.19.
     6.12. Additional Guarantors. Notify the Administrative Agent at the time
that any Person becomes a Restricted Subsidiary, and promptly thereafter (and in
any event within 30 days), cause such Person to (a) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guarantee and Collateral Agreement or such other document as the Administrative
Agent shall reasonably deem appropriate for such purpose, and (b) upon the
request of the Administrative Agent, deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.
     6.13. Borrowing Base Certificate and Related Reports. The Borrower shall
deliver or cause to be delivered (at the expense of the Borrower) to the
Administrative Agent the following:
     (a) in no event less frequently than twice a month on or prior to (i) the
fifteenth calendar day of each month, calculating the Borrowing Base as of the
first calendar day of such month and (ii) the last calendar day of each month,
calculating the Borrowing Base as of the fifteenth calendar day of such month,
in each case a Borrowing Base Certificate from the Borrower accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable credit judgment; provided, however, to the extent,
during any period set forth above, the Total Outstandings shall be equal to or
exceed 80% of the lesser of (x) the Borrowing Base and (y) the Aggregate
Commitments (the “Enhanced Reporting Level”), the Borrower shall deliver no less
frequently than 7 days after the most recently ended week, calculating the
Borrowing Base as of the close of business of such week, the Borrowing Base
Certificate accompanied by such supporting detail and documentation as shall be
requested by the Administrative Agent in its reasonable credit judgment (and
shall continue to deliver such Borrowing Base Certificate on a weekly basis
until two consecutive weeks elapsed during which the Total Outstandings shall be
less than the Enhanced Reporting Level);
     (b) upon request by the Administrative Agent, and in no event less
frequently than 30 days after the end of (i) each month, a monthly trial balance
showing Receivables outstanding aged from the statement date as follows: 1 to
30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a
comparison to the prior month’s trial balance and such supporting detail and
documentation as shall be requested by the Administrative Agent in its
reasonable credit judgment and (ii) each quarter, a summary of Eligible
Inventory and Eligible Product in Transit by location and type accompanied by
such supporting detail and documentation as shall be requested by the
Administrative Agent in its reasonable credit judgment (in each case, together
with a copy of all or any part of such delivery requested by any Lender in
writing after the First Restatement Effective Date);

79



--------------------------------------------------------------------------------



 



     (c) on the date any Borrowing Base Certificate is delivered pursuant to
Section 6.13(a), a collateral report with respect to the Loan Parties, including
all additions and reductions (cash and non-cash) with respect to Receivables of
the Loan Parties, accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its reasonable credit
judgment;
     (d) at each time of delivery of financial statements pursuant to
Section 6.01(a) or (b): (i) a reconciliation of the Receivables trial balance
and quarter-end Eligible Inventory reports of the Loan Parties to the general
ledger of the Loan Parties, in each case, accompanied by such supporting detail
and documentation as shall be requested by the Administrative Agent in its
reasonable credit judgment, and (ii) a general description of any property
included in the Collateral that has been disposed of other than in the ordinary
course of business since the date of the most recent collateral audit conducted
pursuant to Section 6.13(e) and the aggregate book value thereof;
     (e) on or before June 30 of each calendar year, a collateral audit to be
conducted by an auditor (which may include any Agent-Related Person), and in
form, scope and substance, reasonably satisfactory to the Administrative Agent;
and
     (f) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time request in its reasonable credit judgment.
     The delivery of each certificate and report or any other information
delivered pursuant to this Section 6.13 shall constitute a representation and
warranty by the Borrower that the statements and information contained therein
are true and correct in all material respects on and as of such date.
     6.14. Borrowing Base Verification. Any of the Administrative Agent’s
officers, employees or agents (which shall include any Agent-Related Person)
shall have the right, not more than two times in any calendar year during normal
business hours (or at any time during normal business hours when an Event of
Default shall have occurred and be continuing), in the name of the
Administrative Agent, any designee of the Administrative Agent or the Borrower,
to verify the validity, amount or any other matter relating to Receivables,
Eligible Inventory or Eligible Product in Transit by mail, telephone, electronic
communication, personal inspection or otherwise. The Borrower shall take
reasonable steps necessary to cooperate with the Administrative Agent in an
effort to facilitate and promptly conclude any such verification process.
Notwithstanding the foregoing, none of the Administrative Agent’s officers,
employees or agents (which shall include any Agent-Related Person) shall have
the right to contact any third parties without the prior consent of the Borrower
(which consent may be granted or withheld in the Borrower’s sole discretion);
provided that no such consent shall be required following the occurrence and
during the continuance of an Event of Default. For the avoidance of doubt, any
rights granted under this Section 6.14 to any of the Administrative Agent’s
officers, employees or agents (which shall include any Agent-Related Person),
shall be in addition to, and in supplement of, any rights granted pursuant to
Section 6.10.

80



--------------------------------------------------------------------------------



 



     6.15. Further Assurances. From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any Restricted Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Restricted Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.
     6.16. Designation of Subsidiaries. The board of directors of the Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary, subject in
each case to the definitions of Restricted Subsidiary and Unrestricted
Subsidiary; provided that each Restricted Subsidiary shall at all times be a
Guarantor under the Guarantee and Collateral Agreement and, provided further,
that except for the Subsidiaries listed on Schedule 6.16 hereof which are, as of
the Second Restatement Effective Date and until designated otherwise in
accordance with the terms hereof, Unrestricted Subsidiaries, no designation by
the board of directors of the Borrower of any Restricted Subsidiary as an
Unrestricted Subsidiary shall be effective unless:
     (a) the Borrower shall have delivered to the Administrative Agent written
notice of such designation, together with (i) a Borrowing Base Certificate,
calculating the Borrowing Base as of the date of the proposed effectiveness of
such designation, demonstrating that the Total Outstandings will not exceed the
Borrowing Base after giving effect to such designation (and any applicable
prepayment of Total Outstandings pursuant to Section 2.06(b)) and (ii) a
certificate, dated the date of such designation, setting forth reasonably
detailed calculations demonstrating pro forma compliance with the financial
covenants set forth in Section 7.11 after giving effect to such designation; and
     (b) immediately before and after giving effect to such designation, no
Default or Event of Default shall then have occurred and be continuing.
     For avoidance of doubt, the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary shall constitute for purposes of Sections 7.02 and 7.06
an Investment therein as of the date of such designation in an amount equal to
the net book value of the Borrower’s or the applicable Restricted Subsidiary’s
investment therein, and the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute, inter alia, the incurrence at the time
of designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

81



--------------------------------------------------------------------------------



 



     6.17. Certain Permitted Acquisitions. Section 6.17 as set forth on
Schedule 1.01(e) is incorporated herein by reference.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
     7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):
     (a) Liens securing the Obligations pursuant to any Loan Document;
     (b) Liens existing on the Second Restatement Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such

82



--------------------------------------------------------------------------------



 



Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
     (i) Liens on property of a Person existing at the time such Person is
acquired or merged into or consolidated with any Loan Party to the extent such
acquisition, merger or consolidation is otherwise permitted hereunder; provided
that such Liens (i) are not created in anticipation or contemplation of such
acquisition, merger or consolidation, (ii) do not extend to property not subject
to such Liens at the time of such acquisition, merger or consolidation,
(iii) are not more favorable to the applicable lienholders than their existing
Liens and (iv) secure Indebtedness or other obligations in an aggregate amount
not to exceed $25,000,000;
     (j) Liens of producers arising in the ordinary course of business under the
New Mexico Oil and Gas Products Lien Act or any similar statute in any other
jurisdiction or under section 9-319 of the UCC in effect in the States of Texas,
Kansas, Montana, Utah and Wyoming or any other applicable jurisdiction;
     (k) Liens on cash, Cash Equivalents and Cash Investments securing Swap
Contracts; provided that the aggregate amount of cash, Cash Equivalents and Cash
Investments subject to such Liens may at no time exceed $10,000,000;
     (l) Liens permitted under Section 7.03(j);
     (m) other Liens securing obligations in an aggregate amount not to exceed
$25,000,000; provided that such Liens do not in the aggregate materially detract
from the value of any Loan Party’s assets or materially impair the use thereof
in the operation of its business; and
     (n) clause (n) of this Section 7.01 as set forth on Schedule 1.01(e) is
incorporated herein by reference.
     7.02. Investments. Make any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents or Cash Investments;
     (b) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments of the Borrower in any Guarantor (other than Joint Venture
Investments) and Investments of any Guarantor in the Borrower or in another
Guarantor (other than Joint Venture Investments);
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

83



--------------------------------------------------------------------------------



 



     (e) Investments (including Joint Venture Investments) outstanding on the
Second Restatement Effective Date and identified on Schedule 7.02;
     (f) Investments in any MLP Party in the form of debt instruments or equity
interests issued by such MLP Party that are received in consideration for
logistics assets of the Borrower or any Restricted Subsidiary; provided that
fair market value is received by the Borrower and its Restricted Subsidiaries in
consideration for such assets;
     (g) Investments in UNEV Pipeline in an aggregate amount not in excess of
$270,000,000;
     (h) other Joint Venture Investments in an aggregate amount not to exceed
$40,000,000;
     (i) Guarantees permitted by Section 7.03;
     (j) Investments (other than Joint Venture Investments) consisting of
Permitted Acquisitions;
     (k) Investments in HEP LP (i) to maintain a 2% general partnership interest
in Holly Energy Partners or (ii) in order to purchase additional limited
partnership interests in Holly Energy Partners and/or to provide funding to one
or more MLP Parties for acquisitions of master limited partnership qualifying
assets or capital expenditures in an aggregate amount not to exceed $40,000,000
at any one time; and
     (l) other Investments (other than Joint Venture Investments) in an
aggregate amount not to exceed $40,000,000.
     7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the Second Restatement Effective Date and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness to be refinanced,
refunded, renewed or extended is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) any such refinancing,
refunding, renewal or extension of Indebtedness that is subordinated to the
Obligations shall continue to be subordinated to the Obligations on terms no
less favorable to the Lenders than the terms of such Indebtedness to be
refinanced, refunded, renewed or extended;
     (c) Guarantees of any Loan Party in respect of Indebtedness of any other
Loan Party otherwise permitted hereunder;
     (d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into

84



--------------------------------------------------------------------------------



 



by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(h); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$40,000,000;
     (f) Indebtedness of any Person existing at the time such Person is acquired
or merged into or consolidated with any Loan Party to the extent such
acquisition, merger or consolidation is otherwise permitted hereunder and any
refinancings, refundings, renewals or extensions thereof; provided that (i) any
Liens in respect of such Indebtedness are otherwise permitted under
Section 7.01(i), (ii) such Indebtedness is not incurred in anticipation or
contemplation of such acquisition, merger or consolidation and (iii) with
respect to any refinancings, refundings, renewals or extensions, the amount of
such Indebtedness to be refinanced, refunded, renewed or extended is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
     (g) secured Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;
     (h) Permitted Unsecured Indebtedness;
     (i) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under the Indemnification Agreements in an aggregate amount
not to exceed $210,000,000; provided that following the consummation of the
Asset Contribution, the amount of such obligations shall be increased up to an
amount not to exceed $275,000,000 in the aggregate;
     (j) Indebtedness in respect of any tax exempt bonds or notes, economic or
industrial development financing, tax beneficial or other municipal, county or
state sponsored financing, or similar government sponsored financing; provided
that (i) such Indebtedness shall be incurred by any Loan Party acquiring the
Specified Assets or any Subsidiary of such Loan Party, (ii) the proceeds of such
Indebtedness shall be used to make or refinance acquisitions and/or for capital
expenditures, in each case made after the Second Restatement Effective Date;
(iii) such Indebtedness shall be secured by the assets acquired, replaced or
constructed in connection with the incurrence of such Indebtedness by any Loan
Party acquiring the Specified Assets (provided that such Indebtedness shall not
be secured by Receivables, Pledged Cash, Eligible Inventory and Eligible Product
In Transit owned from time to time or by any of the Borrower’s or any of the
Restricted Subsidiary’s property, plant and equipment owned as of the Second
Restatement Effective Date); (iv) the Borrower shall deliver to the
Administrative Agent reasonably detailed

85



--------------------------------------------------------------------------------



 



description of items to be financed with the proceeds of such Indebtedness; and
(v) no Default or Event of Default shall have occurred or be continuing at the
time of the incurrence of such Indebtedness; and
     (k) clause (k) of this Section 7.03 as set forth on Schedule 1.01(e) is
incorporated herein by reference.
     7.04. Fundamental Changes. Except as otherwise permitted by Section 7.05,
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary which is not a Guarantor, the Guarantor shall be the continuing or
surviving Person; and
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.
     7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
     (a) Dispositions of obsolete or other property that is no longer materially
beneficial in its business, whether now owned or hereafter acquired, in the
ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of other property
used in the ordinary course of business or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such other property;
     (d) Dispositions of property by any Subsidiary to the Borrower or by any
Loan Party to any other Loan Party;
     (e) Dispositions consisting of Investments permitted by Section 7.02(a),
(d), (e), (h) or (l);
     (f) Dispositions (i) permitted by Section 7.04 or (ii) described on
Schedule 7.05;
     (g) Dispositions by the Borrower and its Restricted Subsidiaries (i) of
logistics assets and other master limited partnership qualifying assets (which
shall not include, in any event, any refineries owned by the Borrower and/or its
Restricted Subsidiaries on the Second Restatement Effective Date) of the
Borrower or any such Restricted Subsidiary to any MLP Party (subject to

86



--------------------------------------------------------------------------------



 



the receipt of cash or the other consideration described in Section 7.02(f)) and
(ii) not otherwise permitted under this Section 7.05; provided that (A) at the
time of such Disposition, no Default shall exist or would result from such
Disposition and (B) except with respect to Dispositions of assets to any MLP
Party pursuant to the MLP Documents or otherwise permitted under clause
(i) above, the aggregate book value of all property Disposed of in reliance on
this clause (g) in any fiscal year shall not exceed $25,000,000;
     (h) Dispositions by the Borrower or any Restricted Subsidiary of assets in
a Sale and Leaseback Transaction if and to the extent that the corresponding
lease obligation is permitted under Section 7.03(e);
     (i) Dispositions by the Borrower of any of its Investments pursuant to
Section 7.02(f) or (k); provided that (i) the Borrower shall receive 100% of
consideration in the form of cash, (ii) after giving effect to any such
Disposition, no Default or Event of Default shall have occurred and be
continuing and (iii) the Borrower shall be in compliance on a pro forma basis,
after giving effect to such Disposition, with all covenants set forth in Section
7.11 as of the last day of the applicable period covered by the most recently
delivered Compliance Certificate;
     (j) Dispositions by the Borrower or any Restricted Subsidiary of its
interest in Roadrunner Pipeline, L.L.C. or Lovington — Artesia, L.L.C. or any of
the logistics assets thereof to (i) HEP, or (ii) any third party; provided that
in the event of any such Disposition to a third party: (A) the Borrower or such
Restricted Subsidiary shall receive 100% of consideration in the form of cash,
(B) after giving effect to any such Disposition, no Default or Event of Default
shall have occurred and be continuing and (C) the Borrower shall be in
compliance on a pro forma basis, after giving effect to such Disposition, with
all covenants set forth in Section 7.11 as of the last day of the applicable
period covered by the most recently delivered Compliance Certificate; and
     (k) the Disposition of Holly UNEV pursuant to the terms set forth in the
Option Agreement dated as of January 31, 2008, by and among the Borrower, Holly
UNEV, Navajo Pipeline Co., L.P., a Delaware limited partnership, Holly Logistic
Services, L.L.C., a Delaware limited liability company, HEP LP, Holly Energy
Partners, HEP Logistics GP, L.L.C., a Delaware limited liability company, and
Holly Energy Partners Operating, L.P., a Delaware limited partnership
     provided, however, that any Disposition pursuant to clauses (a) through
(j) shall be for fair market value.
     7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and any
Guarantor (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

87



--------------------------------------------------------------------------------



 



     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and
     (d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash in an aggregate amount of
all such dividends, purchases, redemptions and other acquisitions made after the
First Restatement Effective Date not to exceed the sum of (x) $300,000,000, plus
(y) an amount equal to 50% of Consolidated Net Income of the Borrower and its
Restricted Subsidiaries arising after December 31, 2007, plus (z) an amount
equal to 50% of the aggregate increases in Shareholders’ Equity of the Borrower
and its Restricted Subsidiaries arising after December 31, 2007 by reason of the
issuance and sale of capital stock or other equity interests of the Borrower or
any Restricted Subsidiary (other than issuances to the Borrower or any
Restricted Subsidiary), including upon any conversion of debt securities of the
Borrower into such capital stock or other equity interests, and computed on a
cumulative consolidated basis with other such transactions by the Borrower since
that date; provided that immediately after giving effect to such proposed
action, no Default would exist.
     7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Second Restatement Effective Date or any
business substantially related or incidental thereto.
     7.08. Transactions with Affiliates. Except as set forth on Schedule 7.08,
enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate.
     7.09. Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Restricted Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit (x) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness or Section 7.03(h)
(provided that any such negative pledge shall not restrict or prohibit any of
the Liens pursuant to the Loan Documents or any other similar senior secured
credit facility) and (y) clause (y) of this proviso as set forth on
Schedule 1.01(e) is incorporated herein by reference; or (b)

88



--------------------------------------------------------------------------------



 



requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.
     7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or for any
other purpose not specifically permitted hereunder.
     7.11. Financial Covenants.
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00:1.00.
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of the Borrower to be greater
than 3.50:1.00.
     7.12. Fiscal Periods. Change its fiscal year, any fiscal quarter or any
other fiscal period.
     7.13. Change Name; State of Formation. Without having given the
Administrative Agent not less than 10 Business Days’ prior written notice
thereof and after having executed and delivered to the Administrative Agent such
further instruments and documents in connection therewith as may be required by
the Administrative Agent, change the Borrower’s or any Guarantor’s name,
reincorporate, reform or otherwise reorganize the Borrower or any Guarantor, or
change the Borrower’s or any Guarantor’s jurisdiction of organization.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01. Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party (as applicable) fails
to pay (i) when and as required to be paid herein, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within ten days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.13 or 6.14 or Article VII; or in Section 5 (other than
Sections 5.3, 5.4 and 5.5(c) thereof) of the Guarantee and Collateral Agreement;
or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; provided, however, that if such failure is not reasonably
capable of cure within such 30-day period and the Borrower has

89



--------------------------------------------------------------------------------



 



undertaken promptly to cure such failure and is thereafter diligently pursuing
such cure, the period referred to above shall be extended for an additional
30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount for all such Indebtedness and
Guarantees (including amounts owing to all creditors under any combined or
syndicated credit arrangement) equal to or greater than $40,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than $40,000,000; or
     (f) Insolvency Proceedings; Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

90



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $40,000,000 (in each case, to the extent such final
judgment or order remains unpaid or is not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $40,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $40,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party (or any other Person in any judicial or
administrative proceeding to the extent that any such judicial or administrative
proceeding is not dismissed within 180 days) contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control with respect to
the Borrower; or
     (l) Security Interest; Guarantee. The Guarantee and Collateral Agreement
shall cease, for any reason (other than by reason of the express release in
accordance with the terms and conditions thereof), to be in full force and
effect, or any Loan Party or any Affiliate of any Loan Party shall so assert, or
any Lien created or purported to be created under the Guarantee and Collateral
Agreement shall cease to be enforceable and of the same effect and priority
created or purported to be created thereby. The Guarantee contained in Section 2
of the Guarantee and Collateral Agreement shall cease, for any reason (other
than by reason of the express release in accordance with the terms and
conditions thereof), to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert.
     8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

91



--------------------------------------------------------------------------------



 



     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations in
accordance with Section 2.03(g); and
     (d) subject to the terms of the Guarantee and Collateral Agreement which
provide that certain rights and remedies may only be exercised upon the
occurrence and during the continuance of an Account Control Default, exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02) or as otherwise
permitted under Section 6.4 of the Guarantee and Collateral Agreement, any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) and amounts payable under Article III, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

92



--------------------------------------------------------------------------------



 



     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to payment of that portion of the Obligations constituting amounts
payable to Qualified Counterparties that are Secured Parties in respect of
interest rate protection Swap Contracts and to that portion of the Obligations
constituting Cash Management Obligations, in each case, ratably among them in
proportion to the respective amounts described in this clause Sixth payable to
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above or otherwise
promptly returned to the Borrower.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01. Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Sections 10.04(b) and
10.04(c), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.
     9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may

93



--------------------------------------------------------------------------------



 



exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     9.03. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

94



--------------------------------------------------------------------------------



 



     9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders (with the consent of the
Borrower; provided that no such consent will be required following the
occurrence and during the continuance of a Default or Event of Default) and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, in
consultation with the Borrower, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided

95



--------------------------------------------------------------------------------



 



for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
     9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons listed on the cover page hereof or
identified on the signature pages hereto as “syndication agents,”
“co-documentation agents,” “co-agent,” “book manager,” “lead manager,”
“arranger” or “lead arranger” shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender, a Swing Line Lender or the
L/C Issuer hereunder.
     9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the

96



--------------------------------------------------------------------------------



 



Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.10 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
     9.10. Collateral and Guarantee Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
     (c) to release any Guarantor, including Roadrunner Pipeline, L.L.C. and
Lovington — Artesia, L.L.C., from its obligations under the Guarantee and
Collateral

97



--------------------------------------------------------------------------------



 



Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Collateral Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty and Collateral Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
     9.11. Indemnification of the Administrative Agent. To the extent required
by any applicable Law, the Administrative Agent may withhold from any payment to
any Lender or the L/C Issuer an amount equivalent to any applicable withholding
tax. If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender or
the L/C Issuer (because the appropriate form was not delivered, was not properly
executed, or because such Lender or the L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender or the L/C Issuer shall indemnify and hold the Administrative Agent
harmless, and shall make payment in respect thereof within ten (10) days after
demand therefor, for all amounts paid, directly or indirectly, by the
Administrative Agent, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 9.11, together with all costs and
expenses (including attorneys fees and expenses). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 9.11. The obligations of the Lenders and
the L/C Issuer under this Section 9.11 shall survive the payment of all
Obligations and the resignation or replacement of the Administrative Agent.
ARTICLE X.
MISCELLANEOUS
     10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

98



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the final proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or (subject to Section 1.03(b)) change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;
     (e) change Section 2.14 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders,” “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or
     (g) except as expressly provided in Section 9.10, release any Guarantor
from the Guarantee and Collateral Agreement without the written consent of each
Lender or release all or a material part of the Collateral, in each case except
to the extent expressly permitted under the Loan Documents;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement or any other Loan Document;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the

99



--------------------------------------------------------------------------------



 



Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     10.02. Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
      (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

100



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by a Responsible Officer of the Borrower even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person

101



--------------------------------------------------------------------------------



 



on each notice purportedly given by a Responsible Officer of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03. No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to each such entity’s benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
     10.04. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this

102



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the

103



--------------------------------------------------------------------------------



 



Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(e).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no

104



--------------------------------------------------------------------------------



 



Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent, each
Lender and the Swing Line Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund (as defined in subsection (g) of this
Section) with respect to a Lender, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of (A) the Administrative Agent, (B) so long
as no Event of Default has occurred and is continuing, the Borrower and (C) the
Swing Line Lender, otherwise consents (each such consent not to be unreasonably
withheld or delayed); (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans; (iii) any
assignment of a Commitment must be approved by the Administrative Agent and the
L/C Issuer unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 payable by the applicable assignor, and
the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of

105



--------------------------------------------------------------------------------



 



such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain in the Register the designation, and revocation of designation,
of any Lender as a Defaulting Lender or an Impacted Lender of which it has
received notice. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for consent for a material or other
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.
     (d) Any Lender may at any time, upon notice to (but without the consent of)
the Borrower and the Administrative Agent, sell participations to any Person
(other than (A) a natural person, (B) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (C) any Defaulting Lender or its Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the

106



--------------------------------------------------------------------------------



 



participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.14 and Section 3.01(e) as
though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) any
Defaulting Lender or its Subsidiaries.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     (h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (i) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or as a Swing Line Lender. In the event of any
such resignation as L/C Issuer and/or as a Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer and/or a
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to

107



--------------------------------------------------------------------------------



 



appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer and/or as a Swing Line Lender, as the case may be. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     10.07. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the Second Restatement
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

108



--------------------------------------------------------------------------------



 



     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     10.08. Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off (other than amounts
accrued and owing for (x) interest due and owing to such Defaulting Lender
pursuant to Section 2.09, and (y) Letter of Credit Fees which such Defaulting
Lender is entitled to receive pursuant to Section 2.03(i), all of which shall
nevertheless remain subject to Section 2.13) shall be paid over immediately to
the Administrative Agent for application in accordance with the provisions of
Section 2.08(c) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
     10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

109



--------------------------------------------------------------------------------



 



     10.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.11. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.12. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.13. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders or Impacted Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, the L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
     10.14. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or an Impacted Lender
other than a Defaulting Lender or an Impacted Lender that has fully funded its
respective portions of all outstanding Loans and provided Cash Collateral or
other credit support pursuant to Sections 2.03 and 2.04, as applicable, to
eliminate Disproportionate Facility Risk attributable to it with respect to
Letters of Credit and Swing Line Loans, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the

110



--------------------------------------------------------------------------------



 



Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.15. Governing Law.
     (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF

111



--------------------------------------------------------------------------------



 



ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     10.16. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     10.18. USA PATRIOT ACT NOTICE. EACH LENDER THAT IS SUBJECT TO THE ACT (AS
HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF
OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF
THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”), IT

112



--------------------------------------------------------------------------------



 



IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN
PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH LOAN PARTY AND
OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, TO IDENTIFY EACH LOAN PARTY IN ACCORDANCE WITH THE ACT.
     10.19. Amendment and Restatement. It is the intention of each of the
parties hereto that (i) the Restated Credit Agreement be amended and restated so
as to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Original Credit Agreement, the Restated
Credit Agreement and the other Loan Documents, (ii) all Indebtedness and
Obligations of the Borrower hereunder and thereunder shall continue to be
secured by the Security Documents, and (iii) this Second Amended and Restated
Credit Agreement does not constitute a novation or termination of the
obligations and liabilities existing under the Original Credit Agreement or the
Restated Credit Agreement. The parties hereto further acknowledge and agree that
this Agreement constitutes an amendment of the Restated Credit Agreement made
under and in accordance with the terms of Section 10.01 of the Restated Credit
Agreement. In addition, unless specifically amended hereby, each of the Loan
Documents, the Exhibits and Schedules shall continue in full force and effect
and, from and after the Second Restatement Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Second
Amended and Restated Credit Agreement.
[Remainder of Page Intentionally Left Blank]

113



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            HOLLY CORPORATION, a Delaware corporation, as Borrower
      By:           Bruce R. Shaw        Senior Vice President
and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC, as a Lender and
Co-Documentation Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as a Lender and Co-Documentation
Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            UNION BANK OF CALIFORNIA, N.A., as a Lender and Syndication Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, as a Lender and Syndication Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            CAPITAL ONE, N.A., as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            UMB BANK ARIZONA, N.A., as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            RZB FINANCE LLC, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            GUARANTY BANK, as a Lender
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(A)
APPROVED ACCOUNT DEBTORS
Benchmark Resources
BNSF Railway Co.
BP Products North America
BP West Coast Products LLC
Chevron Products Co
Chevron USA Inc
ConocoPhillips Co
Costco Wholesale Inc
ExxonMobil Oil Corporation
Murphy Oil USA
Safeway Inc
Shell Oil Products US
Smith’s Food and Drug Centers
Southwest Airlines Company
Sunoco Inc.
Valero Energy Corp.
Vulcan Materials Co.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
DESIGNATED CUSTOMERS
Benchmark Resources
BP Products North America
BP West Coast Products LLC
Chevron Products Co
Chevron USA Inc
ConocoPhillips Co
Costco Wholesale Inc
ExxonMobil Oil Corporation
Shell Oil Products US

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(c)
ELIGIBLE GOVERNMENT CONTRACTS
Army Air Force Exchange Service
Defense Energy Support Center

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)
EXISTING LETTERS OF CREDIT

                                                      Letter of    
Issuance/Renewal   Beneficiary   Amount     Expiration     Credit Number    
Date  
 
                               
New Mexico Self Insurers Guarantee Fund
  $ 300,000     June 20, 2009     3077312     8/29/2007 (renewal date)
 
                               
Pacific Employers Insurance Company
  $ 340,000     April 30, 2009     7414569     5/1/2008 (renewal date)
 
                               
Zurich American Insurance Company
  $ 1,830,000     April 30, 2009     7414568     5/1/2008 (renewal date)
 
                               
CCPS Transportation, LLC
  $ 7,300,000     March 5, 2010     3098853     3/5/2009 (issue date)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(e)
PRIVATE AND CONFIDENTIAL
SPECIFIED ASSETS
Defined Terms.
“Indebtedness Period” means a period not to exceed 35 days (or as otherwise
consented to by the Administrative Agent in its sole discretion, but in any
event not to exceed 60 days in the aggregate) following the consummation of the
acquisition contemplated pursuant to the Acquisition Documentation.
“Release Event” means the earlier of: (i) the expiration of the Indebtedness
Period and (ii) upon a notice from the Borrower to the Administrative Agent and
its outside counsel, which shall be on the date the Indebtedness permitted
pursuant to Section 7.03(k) is paid in full or substantially paid in full
(without regard to any disputed amounts, whether or not contingent or subject to
a reserve).
“Seller” means SUNOCO, INC. (R&M), a corporation organized and existing under
the laws of the Commonwealth of Pennsylvania, and/or certain of its Affiliates.
“Specified Assets” means the refinery and related assets located at 1700 South
Union Avenue, Tulsa, OK 74107, and any other assets sold to Holly — MidCon
pursuant to the Acquisition Documentation.
“Specified Inventory” means the portion of the Specified Assets consisting of
inventory sold or transferred pursuant to the Acquisition Documentation and any
replacements thereof.
Affirmative Covenants.
     6.17. Certain Permitted Acquisitions.
     (a) On or prior to the consummation of the acquisition of the Specified
Assets, the Borrower shall deliver, or cause to be delivered to the
Administrative Agent and the Lenders:
     (i) all Acquisition Documentation related to such Permitted Acquisition;
and
     (ii) (A) annual financial projections concerning the Person or business
being acquired for the fiscal years 2009 and 2010, (B) quarterly financial
projections concerning the Person or business being acquired for eight
consecutive quarters commencing with the first fiscal quarter of 2009, and
(C) evidence that (1) the Environmental Protection Agency has extended the
deadline for such Person or business to comply with the applicable ultra low
sulfur diesel regulations until at least April 30, 2011, and (2) at the time of
the consummation of the acquisition of the Specified Assets, the reasonably
estimated capital expenditures required to comply with such ultra low sulfur
diesel regulations of the Environmental Protection Agency do not exceed an
aggregate amount of $165,000,000.

 



--------------------------------------------------------------------------------



 



     (b) On or prior to 29 days following the consummation of the acquisition
contemplated pursuant to the Acquisition Documentation, each Loan Party shall,
and shall cause the Seller to, as the case may be, execute and deliver to Latham
& Watkins, outside counsel to the Administrative Agent, to be effective
automatically, irrevocably and immediately upon the Release Event (i) release of
Liens and evidence of termination of all Liens or other security interests
(including UCC termination statements) granted to the Seller on the Specified
Inventory and (ii) a duly executed collateral access agreement (or similar
document) in respect of the Specified Inventory, in each case in a form attached
to the Acquisition Documentation in form and substance reasonably satisfactory
to the Administrative Agent.
     (c) Effective immediately upon the occurrence of the Release Event, the
Borrower shall cause Holly — MidCon to become a Grantor under the Security
Documents.
Negative Covenants.
     Section 7.01. Liens.
     (n) Liens securing Indebtedness permitted under Section 7.03(k).
     Section 7.03. Indebtedness.
     (k) Indebtedness incurred by Holly — MidCon outstanding to the Seller
pursuant to the Acquisition Documentation in an aggregate amount not to exceed
the value of the Specified Inventory pursuant to the Acquisition Documentation
and the obligations owing to the Seller thereunder; provided that (i) good legal
title, free and clear of all Liens (other than Liens of the Seller on the
Specified Inventory, carriers’ or warehousemen’s Liens arising in the ordinary
course of business and first purchaser Liens to the extent applicable) in
respect of the Specified Assets shall transfer to Holly — MidCon upon the
consummation of the acquisition contemplated pursuant to the Acquisition
Documentation, (ii) such Indebtedness shall be outstanding solely during the
Indebtedness Period and (iii) such Indebtedness shall be secured solely by the
Specified Inventory.
     Section 7.09. Burdensome Agreements.
     Subsection (a)(iii) clause (y) of the proviso. any Liens incurred or
provided in favor of any holder of Indebtedness permitted pursuant to
Section 7.03(k).

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(f)
Definition of Asset Contribution
     “Asset Contribution” means the contribution of certain asphalt terminals
and/or any related logistics assets by one or more Loan Parties to HEP LP or its
Subsidiaries.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND PRO RATA SHARES

                      Revolving Credit     Lender   Commitment   Pro Rata Share
 
Bank of America, N.A.
  $ 47,500,000.00       15.833 %
Compass Bank
  $ 46,000,000.00       15.333 %
Union Bank of California, N.A.
  $ 20,000,000.00       06.667 %
U.S. Bank National Association
  $ 25,000,000.00       08.333 %
UBS Loan Finance LLC
  $ 25,000,000.00       08.333 %
Capital One, N.A.
  $ 25,000,000.00       08.333 %
PNC Bank, National Association
  $ 24,000,000.00       08.000 %
UMB Bank Arizona, N.A.
  $ 20,000,000.00       06.667 %
Guaranty Bank
  $ 17,500,000.00       05.833 %
Comerica Bank
  $ 17,500,000.00       05.833 %
Wells Fargo Bank, N.A.
  $ 17,500,000.00       05.833 %
RZB Finance LLC
  $ 15,000,000.00       05.000 %
Total
  $ 300,000,000.00       100.000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.
Navajo Holdings, Inc.
Navajo Pipeline GP, L.L.C.
Navajo Pipeline LP, L.L.C.
Navajo Pipeline Co., L.P.
Black Eagle, Inc.
Montana Refining Company, a Partnership
Navajo Refining GP, L.L.C. (successor of merger with Hollycorp Aviation, LLC)
Navajo Refining LP, L.L.C.
Navajo Refining Company, L.L.C. (successor of merger with Navajo Refining
Company, L.P.)
Navajo Northern, Inc.
Montana Retail Corporation
Navajo Crude Oil Purchasing, Inc.
Navajo Western Asphalt Company
Lorefco, Inc.
Lea Refining Company
Woods Cross Refining Company, L.L.C.
Holly Refining & Marketing Company
Holly Utah Holdings, Inc.
Holly Petroleum, Inc.
Holly Refining Communications, Inc.
Holly Energy Partners — Operating, L.P.
HEP Logistics GP, L.L.C.
Holly Energy Partners, L.P.1
HEP Pipeline GP, L.L.C.
HEP Refining GP, L.L.C.
HEP Mountain Home, L.L.C.
HEP Refining, L.L.C.
HEP Pipeline, L.L.C.
HEP Woods Cross, L.L.C.
HEP Navajo Southern, L.P.
HEP Pipeline Assets, Limited Partnership
HEP Refining Assets, L.P.
Holly Logistic Services, L.L.C.
HEP Logistics Holdings, L.P.
Rio Grande Pipeline Company2
 

1   Approximately 46% owned directly and indirectly by Holly Corporation and
certain of its subsidiaries   2   70% owned by HEP Navajo Southern, L.P.

 



--------------------------------------------------------------------------------



 



NK Asphalt Partners
Holly Payroll Services, Inc.
Holly UNEV Pipeline Company
UNEV Pipeline, LLC3
Holly Energy Finance Corp.
Lovington-Artesia, L.L.C.
Porcupine Ridge Pipeline, LLC
HEP Fin-Tex/Trust-River, L.P.
N148H Exchange, LLC
N560BC Exchange, LLC
N18HN Exchange, LLC
Holly Refining & Marketing Company — Woods Cross (formerly known as Holly
Refining & Marketing Company)
Holly Western Asphalt Company
Roadrunner Pipeline, L.L.C.
Holly Trucking, L.L.C.
Holly Refining & Marketing — MidCon, L.L.C.
Part (b). Other Equity Investments.
1,000,000 shares of Connacher common stock.
SLC Pipeline LLC4
 

3   75% owned by Holly UNEV Pipeline Company   4   25% owned by Holly Energy
Partners — Operating, L.P.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.16
UNRESTRICTED SUBSIDIARIES
Holly Logistic Services, L.L.C.
HEP Logistics Holdings, L.P.
Holly Energy Partners, L.P.5
HEP Logistics GP, L.L.C.
Holly Energy Partners — Operating, L.P.
HEP Pipeline GP, L.L.C.
HEP Navajo Southern, L.P.
HEP Pipeline Assets, Limited Partnership
HEP Pipeline, L.L.C.
HEP Mountain Home, L.L.C.
HEP Refining, L.L.C.
HEP Refining GP, L.L.C.
HEP Refining Assets, L.P.
HEP Woods Cross, L.L.C.
Rio Grande Pipeline Company6
UNEV Pipeline, LLC7
Holly Energy Finance Corp.
Porcupine Ridge Pipeline, LLC
HEP Fin-Tex/Trust-River, L.P.
N148H Exchange, LLC
N560BC Exchange, LLC
N18HN Exchange, LLC
 

5   Approximately 46% owned directly and indirectly by Holly Corporation and
certain of its subsidiaries   6   70% owned by HEP Navajo Southern, L.P.   7  
75% owned by Holly UNEV Pipeline Company

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01

 



--------------------------------------------------------------------------------



 



EXISTING LIENS
Delaware
Navajo Refining Company, L.L.C. in favor of IOS Capital

•   File No. 42724708, filed 9/21/2004   •   Collateral: Leased equipment

Navajo Refining Company, L.L.C. in favor of IOS Capital

•   File No. 53092484, filed 10/6/2005   •   Collateral: Leased equipment

Navajo Refining Company, L.L.C. in favor of IOS Capital

•   File No. 53466258, filed 11/8/2005   •   Collateral: Leased equipment

Navajo Refining Company, L.L.C. in favor of IKON Financial SVCS

•   File No. 2008 1270097, filed 4/11/2008, Amendment filed 11/11/08   •  
Collateral: Leased equipment

Navajo Refining Company, L.L.C. in favor of Greatamerica Leasing Corporation

•   File No. 2008 2537312, filed 7/23/2008   •   Collateral: Various Canon
copiers, scanners, and fax machines

Navajo Refining Company, L.P. in favor of Tower Tech, Inc.

•   File No. 52790781, filed 9/9/2005   •   Collateral: Specific equipment,
including cooling towers and in-line panels

New Mexico
Navajo Refining Company, L.P. in favor of Air Liquide Industrial US LP

•   File No. 20060013945A, filed 7/17/2006   •   Collateral: Vessel Serial #
1158, Low Temp Manifold Serial # 000949, Control Unit Serial #28766, Vaporizer
F8937-1-4, EZ PAD Serial # 10x15x16

Texas
Holly Corporation in favor of Redburn Tire Company

•   File No. 05-0015400005, filed 5/13/2005   •   Collateral: All tires and
other assets sold by Redburn Tire Company to Holly Corporation

Navajo Refining GP, L.L.C. in favor of County Clerk of Dallas County — State Tax
Lien of $134,814.09

•   File No. 20080339163, filed 10/22/2008

 



--------------------------------------------------------------------------------



 



Utah
Holly Refining & Marketing Company in favor of Revco Leasing Company

•   File No. 267665200538, filed 4/15/2005   •   Collateral: Leased equipment

Holly Refining & Marketing Company in favor of Revco Leasing Company

•   File No. 303047200699, filed 9/11/2006   •   Collateral: Leased equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
INVESTMENTS
1,000,000 shares of Connacher common stock.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.05
PERMITTED DISPOSITIONS
Dispositions of any of the 1,000,000 shares of Connacher common stock referenced
in Schedule 7.02.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.08
TRANSACTIONS WITH AFFILIATES
     Option Agreement, dated January 31, 2008, by and among the Borrower, Holly
UNEV Pipeline Company, Navajo Pipeline Co., L.P., Holly Logistic Services,
L.L.C., HEP Logistics Holdings, L.P., Holly Energy Partners, L.P., HEP Logistics
GP, L.L.C. and Holly Energy Partners — Operating, L.P.
2008 Drop-Down Assets Transaction
     Purchase and Sale Agreement, dated February 25, 2008 between the Borrower,
Navajo Pipeline Co., L.P., Navajo Refining Company, L.L.C., Woods Cross Refining
Company, L.L.C., Holly Energy Partners, L.P., Holly Energy Partners — Operating,
L.P., HEP Pipeline, L.L.C., and HEP Woods Cross, L.L.C.
     Contribution Agreement dated effective as of February 29, 2008, by and
among the Borrower, Navajo Pipeline Co., L.P., Woods Cross Refining Company,
L.L.C. and Navajo Refining Company, L.L.C., as Transferor Parties, and Holly
Energy Partners, L.P., Holly Energy Partners — Operating, L.P., HEP Woods Cross,
L.L.C. and HEP Pipeline, L.L.C., as Transferee Parties.
     Pipelines and Tankage Agreement, dated February 29, 2008, between the
Borrower, Navajo Pipeline Co., L.P., Navajo Refining Company, L.L.C., Woods
Cross Refining Company, L.L.C., Holly Energy Partners, L.P., Holly Energy
Partners — Operating, L.P., HEP Pipeline, L.L.C., and HEP Woods Cross, L.L.C.
     Mortgage, Line of Credit Mortgage and Deed of Trust, dated February 29,
2008, by HEP Pipeline, L.L.C. for the benefit of the Borrower (grants the
Borrower a second priority lien on certain assets owned by HEP Pipeline, L.L.C.
in Eddy County, New Mexico).
     Mortgage, Line of Credit Mortgage and Deed of Trust, dated February 29,
2008, by HEP Pipeline, L.L.C. for the benefit of the Borrower (grants the
Borrower a second priority lien on certain assets owned by HEP Pipeline, L.L.C.
in Chaves County, New Mexico).
     Mortgage, Line of Credit Mortgage and Deed of Trust, dated February 29,
2008, by HEP Pipeline, L.L.C. for the benefit of the Borrower (grants the
Borrower a second priority lien on certain assets owned by HEP Pipeline, L.L.C.
in Lea County, New Mexico).
     Mortgage and Deed of Trust, dated February 29, 2008, by HEP Pipeline,
L.L.C. for the benefit of the Borrower (grants the Borrower a second priority
lien on certain assets owned by HEP Pipeline, L.L.C. in Gaines County, Texas).
     Mortgage and Deed of Trust, dated February 29, 2008, by HEP Pipeline,
L.L.C. for the benefit of the Borrower (grants the Borrower a second priority
lien on certain assets owned by HEP Pipeline, L.L.C. in Yoakum County, Texas).

 



--------------------------------------------------------------------------------



 



     Fee and Leasehold Deed of Trust, dated February 29, 2008, by HEP Woods
Cross, L.L.C. for the benefit of the Borrower (grants the Borrower a second
priority lien on certain assets owned by HEP Woods Cross, L.L.C. in Davis
County, Utah).
     Lease and Access Agreement, dated February 29, 2008, between Woods Cross
Refining Company, L.L.C. and HEP Woods Cross, L.L.C. (grants HEP Woods Cross,
L.L.C. a lease of certain land and access to certain facilities and other
improvements located at the Woods Cross refinery).
     Lease and Access Agreement, dated February 29, 2008, between Navajo
Refining Company, L.L.C. and HEP Pipeline, L.L.C. (grants HEP Pipeline, L.L.C. a
lease of certain land and access to certain facilities and other improvements
located at the Lovington refinery).
     Lease and Access Agreement, dated February 29, 2008, between Navajo
Refining Company, L.L.C. and HEP Pipeline, L.L.C. (grants HEP Pipeline, L.L.C. a
lease of certain land and access to certain facilities and other improvements
located at the Artesia refinery).
     Site Services Agreement, dated February 29, 2008, between Woods Cross
Refining Company, L.L.C. and HEP Woods Cross, L.L.C. (relating to the Woods
Cross refinery).
     Site Services Agreement, dated February 29, 2008, between Navajo Refining
Company, L.L.C. and HEP Pipeline, L.L.C. (relating to the Lovington refinery).
     Site Services Agreement, dated February 29, 2008, between Navajo Refining
Company, L.L.C. and HEP Pipeline, L.L.C. (relating to the Artesia refinery).
     Indemnification Agreement, dated February 29, 2008, by Navajo Pipeline Co.,
L.P. for the benefit of HEP Logistics Holdings, L.P. (Navajo Pipeline Co., L.P.
agrees to indemnify HEP Logistics Holdings, L.P. in connection with the
drop-down assets transaction).
     Indemnification Agreement, dated February 29, 2008, by Navajo Refining
Company, L.L.C. for the benefit of HEP Logistics Holdings, L.P. (Navajo Refining
Company, L.L.C. agrees to indemnify HEP Logistics Holdings, L.P. in connection
with the drop-down assets transaction).
     Indemnification Agreement, dated February 29, 2008, by Woods Cross Refining
Company, L.L.C. for the benefit of HEP Logistics Holdings, L.P. (Woods Cross
Refining Company, L.L.C. agrees to indemnify HEP Logistics Holdings, L.P. in
connection with the drop-down assets transaction).
2005 Intermediate Pipelines Transaction
     Purchase and Sale Agreement, dated July 6, 2005, by and among the Borrower,
Navajo Pipeline Co., L.P., Navajo Refining Company, L.P., Holly Energy Partners,
L.P., Holly Energy Partners — Operating, L.P. and HEP Pipeline, L.L.C.

 



--------------------------------------------------------------------------------



 



     Contribution Agreement, dated July 8, 2005, between the Borrower, Navajo
Pipeline Co., L.P., Navajo Refining Company, L.P., Holly Energy Partners, L.P.,
Holly Energy Partners — Operating, L.P. and HEP Pipeline, L.L.C.
     Pipelines Agreement, dated July 8, 2005, among Holly Energy Partners, L.P.,
Holly Energy Partners — Operating, L.P., the Borrower, HEP Pipeline, L.L.C.,
Navajo Refining Company, L.P., HEP Logistics Holdings, L.P., Holly Logistic
Services, L.L.C. and HEP Logistics GP, L.L.C.
     Mortgage and Deed of Trust, dated July 8, 2005, by HEP Pipeline, L.L.C. for
the benefit of the Borrower (grants the Borrower a second priority lien on
certain assets owned by HEP Pipeline, L.L.C. in Eddy County, New Mexico).
     Mortgage and Deed of Trust, dated July 8, 2005, by HEP Pipeline, L.L.C. for
the benefit of the Borrower (grants the Borrower a second priority lien on
certain assets owned by HEP Pipeline, L.L.C. in Lea County, New Mexico).
     Indemnification Agreement, dated July 8, 2005, by Navajo Pipeline Co., L.P.
for the benefit of HEP Logistics Holdings, L.P.
2004 Holly Energy Partners, L.P. Initial Public Offering
     Contribution, Conveyance and Assumption Agreement, dated as of July 13,
2004, by and among the Borrower, HEP Operating Company, L.P., Holly Energy
Partners, L.P., HEP Logistics GP, L.L.C., Holly Logistic Services, L.L.C., HEP
Logistics Holdings, L.P., Navajo Pipeline Co., L.P., HEP Mountain Home, L.L.C.,
Navajo Refining Company, L.P., Lorefco, Inc., HEP Refining, L.L.C., HEP Refining
GP, L.L.C., HEP Refining Assets, L.P., HEP Pipeline, L.L.C., HEP Pipeline GP,
L.L.C., HEP Pipeline Assets, Limited Partnership, Woods Cross Refining Company,
L.L.C., HEP Woods Cross, L.L.C., and HEP Navajo Southern, L.P.
     Pipelines and Terminals Agreement, dated July 13, 2004, by and among the
Borrower, Navajo Refining Company, L.P., Holly Refining and Marketing Company,
Holly Energy Partners, L.P., HEP Operating Company, L.P., HEP Logistics
Holdings, L.P., Holly Logistic Services, L.L.C., and HEP Logistics GP, L.L.C.
     First Amendment to Pipelines and Terminals Agreement, dated December 1,
2005, by and among the Borrower, Navajo Refining Company, L.P., Holly Refining
and Marketing Company, Holly Energy Partners, L.P., HEP Operating Company, L.P.,
HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C., and HEP Logistics
GP, L.L.C.
     Second Amendment to Pipelines and Terminals Agreement, dated April 1, 2006,
by and among the Borrower, Navajo Refining Company, L.P., Holly Refining and
Marketing Company, Holly Energy Partners, L.P., HEP Operating Company, L.P., HEP
Logistics Holdings, L.P., Holly Logistic Services, L.L.C., and HEP Logistics GP,
L.L.C.
     Third Amendment to Pipelines and Terminals Agreement, dated April 1, 2006,
by and among the Borrower, Navajo Refining Company, L.P., Holly Refining and
Marketing Company,

 



--------------------------------------------------------------------------------



 



Holly Energy Partners, L.P., HEP Operating Company, L.P., HEP Logistics
Holdings, L.P., Holly Logistic Services, L.L.C., and HEP Logistics GP, L.L.C.
     Fourth Amendment to Pipelines and Terminals Agreement, dated April 1, 2006,
by and among the Borrower, Navajo Refining Company, L.P., Holly Refining and
Marketing Company, Holly Energy Partners, L.P., HEP Operating Company, L.P., HEP
Logistics Holdings, L.P., Holly Logistic Services, L.L.C., and HEP Logistics GP,
L.L.C.
     Fifth Amendment to Pipelines and Terminals Agreement, dated October 15,
2007, by and among the Borrower, Navajo Refining Company, L.P., Holly Refining
and Marketing Company, Holly Energy Partners, L.P., Holly Energy Partners —
Operating, L.P., HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C.,
and HEP Logistics GP, L.L.C.
     Sixth Amendment to Pipelines and Terminals Agreement, dated October 1,
2007, by and among the Borrower, Navajo Refining Company, L.L.C., Holly Refining
and Marketing Company, Holly Energy Partners, L.P., Holly Energy Partners —
Operating, L.P., HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C.,
and HEP Logistics GP, L.L.C.
     Seventh Amendment to Pipelines and Terminals Agreement, dated April 1,
2008, by and among the Borrower, Navajo Refining Company, L.L.C., Holly Refining
and Marketing Company, Holly Energy Partners, L.P., Holly Energy Partners —
Operating, L.P., HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C.,
and HEP Logistics GP, L.L.C.
     Omnibus Agreement, effective as of July 13, 2004, as amended, among the
Borrower, Navajo Pipeline Co., L.P., Holly Logistic Services, L.L.C., HEP
Logistics Holdings, L.P., Holly Energy Partners, L.P., HEP Logistics GP, L.L.C.
and HEP Operating Company, L.P. See the amendments to the Omnibus Agreement
contained in Section 10.11 of the Purchase and Sale Agreement, dated July 6,
2005 by and among the Borrower, Navajo Pipeline Co., L.P., Navajo Refining
Company, L.P., Holly Energy Partners, L.P., Holly Energy Partners — Operating,
L.P. and HEP Pipeline, L.L.C. and in Section 10.11 of the Purchase and Sale
Agreement, dated February 25, 2008 between the Borrower, Navajo Pipeline Co.,
L.P., Navajo Refining Company, L.L.C., Woods Cross Refining Company, L.L.C.,
Holly Energy Partners, L.P., Holly Energy Partners — Operating, L.P., HEP
Pipeline, L.L.C., and HEP Woods Cross, L.L.C.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Holly Corporation
100 Crescent Court
Suite 1600
Dallas, Texas 75201-6927
Attention: Stephen D. Wise
Telephone: 214-871-3877
Facsimile: 214-237-3051
Electronic Mail: steve.wise@hollycorp.com
Website Address: www.hollycorp.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-05
Dallas, TX 75202
Attention: Melissa Lopez
Telephone: 214-209-2031
Facsimile: 214-290-9485
Electronic Mail: melissa.lopez@bankofamerica.com
Ref: Holly Corporation
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202
Attention: Renita Cummings
Telephone: 214-209-4130
Facsimile: 214-290-8371
Electronic Mail: renita.m.cummings@bankofamerica.com

 



--------------------------------------------------------------------------------



 



L/C ISSUER:
Bank of America
Mail Code: CA9-705-07-05
1000 W. Temple St
Los Angeles, Ca 90012-1514
Phone: 1.213.580.8369
Fax: 1.213.457.8841
Attention: Sandra M. Leon
Vice President; Operations Consultant
Electronic Mail: sandra.leon@bankofamerica.com
with a copy to:
Bank of America, N.A.
700 Louisiana, 8th Floor
Mail Code: TX4-213-08-14
Houston, Texas 77002
Attention: Pam Rodgers
                 Assistant Vice President
Telephone: 713-247-7246
Facsimile: 713-247-7286
Email: pamela.rodgers@bankofamerica.com
SWING LINE LENDER:
Bank of America
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-05
Dallas, TX 75202
Attention: Melissa Lopez
Telephone: 214-209- 2031
Facsimile: 214-290- 9485
Electronic Mail: melissa.lopez @bankofamerica.com
Ref: Holly Corporation
ABA# 026009593

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date: ___________, _____

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 7, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Holly Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.
The undersigned hereby requests (select one):

  o     A Borrowing of Revolving Credit Loans     o     A conversion or
continuation of Revolving Credit Loans     1.   On
                                                            (a Business Day).  
  2.   In the amount of $                                        .     3.  
Comprised of                                         .

[Type of Revolving Credit Loan requested]

  4.   For Eurodollar Rate Loans: with an Interest Period of           
days/months.

     [The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]

            HOLLY CORPORATION
      By:           Name:           Title:        

Form of Loan Notice

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Second Amended and Restated Credit Agreement,
dated as of April 7, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan (or if such Loan is outstanding under the
Restated Credit Agreement (as defined below), from the last day that interest
was paid under such Restated Credit Agreement) until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guarantee and Collateral Agreement and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
     This Note is issued as a replacement to, and not in satisfaction of, any
Notes issued for obligations under that certain credit agreement among the
Borrower, the First Restatement Lenders, the Administrative Agent, PNC Bank,
National Association and Guaranty Bank, as Co-Documentation Agents and Union
Bank of California, N.A., as Syndication Agent dated as of March 14, 2008 (as
amended prior to the Second Restatement Effective Date, the “Restated Credit
Agreement”).
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
Form of Note

B-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

            HOLLY CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal or   Outstanding                 End of   Interest   Principal        
Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan Made
  Loan Made   Period   Date   This Date   Made By                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                     

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                ,

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 7, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Holly Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent Swing Line Lender
and L/C Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                               of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.
3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
Form of Compliance Certificate

C-1



--------------------------------------------------------------------------------



 



     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

            HOLLY CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.   Section 7.11 (a) — Consolidated Interest Coverage Ratio.

                A.     Consolidated EBITDA for four consecutive fiscal quarters
ending on above date (“Subject Period”):        
 
      1.    
Consolidated Net Income for Subject Period:
  $                            
 
      2.    
Consolidated Interest Charges for Subject Period:
  $                            
 
      3.    
Provision for income taxes for Subject Period:
  $                            
 
      4.    
Depreciation and amortization expenses for Subject Period:
  $                            
 
      5.    
Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:
  $                            
 
      6.    
Cash payments received in respect of non-cash items increasing Consolidated Net
Income and deducted in a prior period:
  $                            
 
      7.    
Cash distributions (not otherwise included) received by the Loan Parties in
respect of their ownership interests in any Person (other than a Restricted
Subsidiary) for Subject Period
  $                            
 
      8.    
Less: Non-cash additions to Consolidated Net Income for Subject Period:
  $                            
 
      9.    
Less: Cash payments made during Subject Period in respect of non-recurring
non-cash reductions of Consolidated Net Income and added in a prior period:
  $                            
 
      10.    
Less: Following a Disposition under Section 7.05(i) or (j), cash distributions
included during Subject Period and in prior period in respect of such disposed
of interests
           
 
      11.    
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 - 8 - 9 - 10):
  $                            
 
      12.    
Pro forma EBITDA from any Permitted Acquisitions:
  $                    

 



--------------------------------------------------------------------------------



 



                13.    
Consolidated pro forma EBITDA (Lines I.A.11 + 12):
  $                            
 
      B.    
Consolidated Interest Charges for Subject Period:
           
 
      1.    
Consolidated Interest Charges for Subject Period:
  $                            
 
      2.    
Pro forma Interest Charges for Subject Period8:
  $                            
 
      3.    
Consolidated Pro forma Interest Charges (Line I.B.1 + 2)
  $                            
 
      C.    
Consolidated Interest Coverage Ratio (Line I.A.13 ¸ Line I.B.3):
               to 1        
 
           
Minimum required: 3.0 to 1
   

II.   Section 7.11(b) — Consolidated Leverage Ratio.

          A.  
Consolidated Indebtedness at Statement Date:
  $                        
 
    B.  
Consolidated Pro forma EBITDA for Subject Period (Line I.A.13 above):
  $                        
 
    C.  
Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
               to 1    
 
       
Maximum permitted: 3.50 to 1
   

 

8   To the extent that Consolidated EBITDA included in the calculation of the
Consolidated Interest Coverage Ratio for any period shall include pro forma
amounts in connection with any Permitted Acquisition of any Person during such
period, the Consolidated Interest Charges shall also include pro forma amounts
with respect to the Consolidated Interest Charge of such Person.

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended __________________ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                          Twelve Consolidated   Quarter  
Quarter   Quarter   Quarter   Months EBITDA   Ended   Ended   Ended   Ended  
Ended
Consolidated
Net Income
                   
 
                   
+   Consolidated Interest Charges
                   
 
                   
+   Income taxes
                   
 
                   
+   Depreciation and amortization expenses
                   
 
                   
+   Non-recurring non-cash expenses for Subject Period
                   
 
                   
+   Cash payments received during Subject Period for prior period non-cash
income
                   
 
                   
+   Cash distributions (not otherwise included) received by the Loan Parties in
respect of their ownership interests in any Person (other than a Restricted
Subsidiary) for Subject Period
                   
 
                   
-   Non-cash income for Subject Period
                   

 



--------------------------------------------------------------------------------



 



                                          Twelve Consolidated   Quarter  
Quarter   Quarter   Quarter   Months EBITDA   Ended   Ended   Ended   Ended  
Ended
-   Cash payments made during Subject Period for non-recurring non-cash expenses
in prior period
                   
 
                   
-   Following a Disposition under Section 7.05(i) or (j), cash distributions
included during Subject Period and in prior period in respect of such disposed
of interests
                   
 
                   
=   Consolidated EBITDA
                   
 
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Guaranties
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.   Assignor: ________________________   2.   Assignee:
________________________ [and is an Affiliate/Approved Fund of [identify
Lender]9]   3.   Borrower(s): ______________________   4.   Administrative
Agent: ______________, as the administrative agent under the Second Amended and
Restated Credit Agreement

 

9   Select as applicable.

Form of Assignment and Assumption

D-1



--------------------------------------------------------------------------------



 



5.   Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
April 7, 2009, among Holly Corporation, a Delaware corporation, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer   6.   Assigned Interest:

             
Aggregate
Amount of
Commitment
for all Lenders*
 
Amount of
Commitment/Loans
Assigned*  
Percentage
Assigned of
Commitment/Loans10  


CUSIP Number
 
            $_______________   $_______________   _______________%    
$_______________   $_______________   _______________%     $_______________  
$_______________   _______________%    

[7.   Trade Date: _____________________]11

Effective Date: _______________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and] Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
      By:           Title:               

 

10   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   11   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 



--------------------------------------------------------------------------------



 



          [Consented to:]


[NAME OF L/C ISSUER], as
L/C Issuer
      By:           Title:             

 



--------------------------------------------------------------------------------



 



         

          [Consented to:]


[NAME OF SWING LINE LENDER], as
Swing Line Lender
      By:           Title:             

 



--------------------------------------------------------------------------------



 



         

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
HOLLY CORPORATION
SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but

 



--------------------------------------------------------------------------------



 



excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
[Separately Delivered]
Form of Guarantee and Collateral Agreement

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
OPINION MATTERS
The matters contained in the following Sections of the Second Amended and
Restated Credit Agreement, among others, should be covered by the legal opinion:

  •   Section 5.01(a), (b) and (c)     •   Section 5.02     •   Section 5.03    
•   Section 5.04     •   Section 5.06     •   Section 5.14(b)

Opinion Matters

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF BORROWING BASE CERTIFICATE
Holly Corporation

      BANK OF AMERICA, N.A.   DATE:       [                    ] CONSOLIDATING
CERTIFICATE    

                                                       
CASH
                        1  
TOTAL PLEDGED CASH
            100%                     
 
                        2  
TOTAL PLEDGED CASH AVAILABILITY
                           
 
                           
ACCOUNTS RECEIVABLE
    (000s)                 3  
BEGINNING BALANCE LINE 8 LAST REPORT
                           
 
                        4  
PLUS SALES AS OF [                                                    ]
                           
 
                        5  
LESS CREDITS AS OF [                                                ]
                           
 
                        6  
LESS GROSS COLLECTIONS AS OF [                                     
              ]
                           
 
                        7  
ADJUSTMENTS
                           
 
                        8  
ENDING BALANCE
                           
 
                        9  
ACCOUNTS RECEIVABLE AGING BALANCE
          See Schedule A            
 
                           
 
                           
Commercial Product Receivables:
                           
 
                           
Ineligible:
                           
 
                           
Net Commercial Receivables:
            85%            
 
                           
 
                           
U.S. Government Receivables
                           
 
                           
Ineligible:
                           
 
                           
Net U.S. Government Receivables:
            95%            
 
                           
 
                           
Approved Account Debtor Receivables
                           
 
                           
Ineligible:
                           
 
                           
Net Approved Account Debtor Receivables
            90%            
 
                           
 
                        10  
TOTAL ACCOUNTS RECEIVABLE AVAILABILITY
                           
 
                           
INVENTORY
                        11  
TOTAL CRUDE & REFINED PRODUCTS INVENTORY
                           
 
                        12  
LESS: INELIGIBLE
                           
 
                        13  
ELIGIBLE
            80%            
 
                           
 
                           
PETROLEUM PRODUCTS IN TRANSIT TO BORROWER/GUARANTOR
                        14  
SUPPORTED BY L/Cs ISSUED BY BORROWER/GUARANTOR BANKS
                           
 
                        15  
LESS: INELIGIBLE
                           
 
                        16  
ELIGIBLE
            80%            
 
                           
 
                           
BASKET FOR INVENTORY AT THIRD PARTY LOCATIONS
                           
 
                        17  
TOTAL INVENTORY AVAILABILITY
                           
 
                           
 
                        18  
TOTAL INV. AVAILABILITY NOT TO EXCEED 65% OF BORROWING BASE:
                           
 
                        19  
TOTAL A/R AND INVENTORY AVAILABILITY
                        20  
LESS: NET ACCOUNTS PAYABLE RELATED TO ELIGIBLE RECEIVABLES OF AN ACCOUNT DEBTOR
                        21  
AVAILABILITY AFTER ADJUSTMENTS FOR ACCOUNTS PAYABLE
                           
 
                        22  
TOTAL AVAILABILITY (NOT TO EXCEED $500MM)
                           
 
                           
LOAN ACTIVITY
                        23  
BALANCE AS SHOWN ON LAST REPORT (LINE 27)
                        24  
LESS: REPAYMENTS
                           
 
                        25  
PLUS: ADVANCE REQUESTS AS OF                                     
                
                           
 
                        26  
OTHER                                                                           
           
                           
 
                        27  
OUTSTANDING LOAN BALANCE
                           
 
                           
REVOLVING LOAN AVAILABILITY
                        28  
CALCULATED AVAILABILITY (LINE 22)
                           
 
                        29  
LESS: OUTSTANDING LOAN BALANCE (LINE 27)
                           
 
                        30  
LESS: LETTERS OF CREDIT
                           
 
                        31  
LESS: OTHER RESERVES
                           
 
                        32  
NET AVAILABLE
                           
 
                       

Borrowing Base Certificate

G-1



--------------------------------------------------------------------------------



 



THE UNDERSIGNED HEREBY CERTIFIES, AS OF THE DATE FIRST WRITTEN ABOVE, THAT
(A) THE INFORMATION SET FORTH ABOVE IS TRUE AND COMPLETE AND (B) NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING. THE UNDERSIGNED GRANTS A
SECURITY INTEREST IN THE COLLATERAL REFLECTED ABOVE TO BANK OF AMERICA, N.A. AND
REPRESENTS AND WARRANTS THAT SAID COLLATERAL COMPLIES WITH THE REPRESENTATIONS,
WARRANTIES AND COVENANTS CONTAINED IN THE LOAN AND SECURITY AGREEMENT BETWEEN
BANK OF AMERICA, N.A. AND THE UNDERSIGNED.

                      BORROWER: Holly Corporation       BANK OF AMERICA, N.A.  
 
AUTHORIZED SIGNATURE:
          RECEIVED BY:        
 
 
 
         
 
    TITLE: Vice President and Treasurer                

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF FIRST AMENDMENT TO GUARANTEE AND COLLATERAL
AGREEMENT AND REAFFIRMATION AND ASSUMPTION AGREEMENT
[Separately Delivered]
Reaffirmation And Assumption Agreement

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF SWING LINE NOTICE
Date: ___________, _____

To:   Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 7, 2009 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Holly Corporation, a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.
     The undersigned hereby requests a Swing Line Loan:

  1.   On                                                              (a
Business Day).     2.   In the amount of
$                                        .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

            HOLLY CORPORATION
      By:           Bruce R. Shaw        Senior Vice President and Chief
Financial Officer     

Swing Line Loan Notice

I-1